EXHIBIT 10

 

 

 

 

 

 

 

A.G. EDWARDS, INC.

 

RETIREMENT AND PROFIT SHARING PLAN

 

2005 Restatement

 

 

 

 

 

 

 

3055933.3



A.G. EDWARDS, INC.

RETIREMENT AND PROFIT SHARING PLAN

2005 Restatement

 

Table of Contents

 

Page

HISTORY OF THE PLAN

1

ARTICLE I - STATEMENT OF PURPOSE

2

ARTICLE II

- EFFECTIVE DATE

3

 

2.1

Effective Date of Plan

3

 

2.2

Effective Date of Amendment.

3

 

2.3

Structure and Type of Plan

3

ARTICLE III - DEFINITIONS

3

 

3.1

Affiliate

3

 

3.2

Annuity Starting Date

3

 

3.3

Basic Compensation

3

 

3.4

Beneficiary

3

 

3.5

Code

3

 

3.6

Compensation

3

 

3.7

Controlled Group

4

 

3.8

Covered Compensation

4

 

3.9

Covered Service

4

 

3.10

Deductible Employee Contributions

4

 

3.11

Eligible Spouse or Eligible Surviving Spouse

4

 

3.12

Eligible Surviving Spouse

4

 

3.13

Employee

5

 

3.14

Employer

5

 

3.15

Employer Contributions

5

 

3.16

Employer Stock Fund

5

 

3.17

ERISA

5

 

3.18

ESOP Stock Account

5

 

3.19

Excess Compensation

5

 

3.20

Fiscal Year

5

 

3.21

Highly Compensated Employee

5

 

3.22

Leased Employee

6

 

3.23

Named Fiduciary

6

 

3.24

Non-Resident Alien

6

 

3.25

Normal Retirement Age

6

 

3055933.3

- i -



 

3.26

Participant

6

 

3.27

Plan

7

 

3.28

Plan Administrator

7

 

3.29

Plan Year

7

 

3.30

Predecessor Plan

7

 

3.31

Roth Employee Contributions

7

 

3.32

Sponsor

7

 

3.33

Termination of Employment

7

 

3.34

Trust Agreement

7

 

3.35

Trust or Fund

7

 

3.36

Trustee

7

 

3.37

Total Disability

7

ARTICLE IV - SERVICE

7

 

4.1

Period of Service

7

 

4.2

Service Definitions

8

 

4.3

Absence in Military Service

8

 

4.4

Maternity Absence

8

 

4.5

Creditation of Years of Service

8

 

4.6

Transitional Rule

9

ARTICLE V - PARTICIPATION

10

 

5.1

Eligibility Date: General Rule

10

 

5.2

Rehired Former Employee

10

 

5.3

Election Not to Participate

10

 

5.4

Transfer to Uncovered Service

10

ARTICLE VI - CONTRIBUTIONS

10

 

6.1

Deductible Employee Contributions

10

 

6.2

Roth Employee Contributions

10

 

6.3

Election Procedures

11

 

6.4

Limitation on Amount of Deferrals

11

 

6.5

Required Employer Non-matching Contributions

12

 

6.6

Discretionary Employer Non-matching Contributions

12

 

6.7

Form of Contributions

13

 

6.8

Limits on Contributions

13

 

6.9

Correction of Excess Contributions

13

 

6.10

Correction of Excess Matching Contributions

14

 

6.11

Exclusive Benefit of Participants

15

 

6.12

Return of Employer Contributions

15

 

6.13

Allocation of Contributions Among Employers

16

 

6.14

Rollover Contributions

16

 

6.15

Make-Up Allocations

17

 

 

3055933.3

- ii -



ARTICLE VII – INDIVIDUAL ACCOUNTS

17

 

7.1

Employee Accounts

17

 

7.2

Roth Accounts

17

 

7.3

Firm Accounts

17

 

7.4

Rollover Accounts

17

 

7.5

Allocation of Required Employer Non-matching Contribution

17

 

7.6

Allocation of Discretionary Employer Non-matching Contribution

18

 

7.7

Limitation on Maximum Contributions

19

ARTICLE VIII – INVESTMENT OF FUNDS

19

 

8.1

Directed Accounts

19

 

8.2

Permissible Investments

20

 

8.3

Investment Committee

21

 

8.4

Manner of Direction

21

 

8.5

Investment of Contributions

22

 

8.6

Change of Investments

22

 

8.7

Charges to Accounts

22

 

8.8

Investment of Transferred Assets

23

 

8.9

Investment of Death Benefits

23

 

8.10

Investments in Treasury Zeros

23

ARTICLE IX – VALUATION OF ACCOUNTS

25

 

9.1

Valuation of Fund

25

 

9.2

Value of Participants’ Benefits

25

ARTICLE X - VESTING

25

 

10.1

General Rule

25

 

10.2

Termination for Aggravated Cause

26

 

10.3

Fully Vested Accounts

27

 

10.4

Change in Control

27

ARTICLE XI - FORFEITURES

27

 

11.1

Reduction of Employer Contribution

27

 

11.2

Allocation of Forfeitures

27

 

11.3

Forfeiture Restoration

27

ARTICLE XII – WITHDRAWALS DURING EMPLOYMENT

28

 

12.1

Right of Withdrawal - Employee Account

28

 

12.2

Senior Employee Withdrawal Option

28

 

12.3

Withdrawal of A.G. Edwards, Inc. Vested Dividends

29

 

12.4

Availability of Loans

29

 

 

3055933.3

- iii -



ARTICLE XIII – WITHDRAWALS AFTER EMPLOYMENT

30

 

13.1

Withdrawals After Employment

30

ARTICLE XIV – PAYMENT OF BENEFITS

30

 

14.1

Disability and Fully Vested Over Age 59½

30

 

14.2

Fully Vested Under Age 59½

30

 

14.3

Partially Vested

30

 

14.4

Time of Payment

31

 

14.5

Form of Payment

32

 

14.6

Forfeitures

32

 

14.7

Accounts of Former Employees

32

 

14.8

Direct Rollover of Eligible Rollover Distributions

32

 

14.9

Protected Options

34

ARTICLE XV – PAYMENT OF DEATH BENEFITS

34

 

15.1

Death Benefits

34

 

15.2

Form of Payment

34

 

15.3

Designation of Beneficiary

35

 

15.4

Failure to Designate

35

 

15.5

Renunciation of Death Benefit

35

 

15.6

Minor Beneficiaries

36

 

15.7

Transitional Designation

36

 

15.8

Distribution of Annuity Contracts

36

ARTICLE XVI – LATEST TIME OF PAYMENT

37

 

16.1

60 Day Rule

37

 

16.2

Latest Time for Payment

37

ARTICLE XVII – CLAIMS AND REVIEW PROCEDURE

41

 

17.1

Claims for Benefits

41

 

17.2

Written Denials of Claims

41

 

17.3

Appeal of Denial

42

ARTICLE XVIII - ADMINISTRATION

43

 

18.1

Plan Administrator

43

 

18.2

Allocation of Fiduciary Duties

43

 

18.3

Furnish Information

44

 

18.4

Appointment of Administrators

44

 

18.5

Compensation of Fiduciaries

44

 

18.6

Expenses of Administration

44

 

18.7

Delegation of Authority

44

 

 

3055933.3

- iv -



 

18.8

Standard of Review

45

ARTICLE XIX – TRUST AGREEMENT

45

 

19.1

Trust Agreement

45

ARTICLE XX – AMENDMENT AND TERMINATION

45

 

20.1

Amendment

45

 

20.2

Termination

45

ARTICLE XXI – MISCELLANEOUS

46

 

21.1

Anti-Assignation

46

 

21.2

Rights of Employees

46

 

21.3

Source of Benefits

46

 

21.4

Actions by Corporation

46

 

21.5

Rules of Construction

46

 

21.6

Payments to Legal Incompetents

47

 

21.7

Plan Mergers

47

 

21.8

Missing Participants

47

 

21.9

Payments Under a Qualified Domestic Relations Order

48

 

21.10

Adoption of Plan by an Affiliate

49

 

21.11

Acceptance of Transfers

49

ARTICLE XXII – TOP-HEAVY REQUIREMENTS

49

 

22.1

Top-Heavy Determination

49

 

22.2

Determination Date

50

 

22.3

Valuation of Fund as of Determination Date

50

 

22.4

Key Employee

50

 

22.5

Vesting Requirements

50

 

22.6

Minimum Benefits

50

 

22.7

EGTRRA Amendments

51

ARTICLE XXIII – SPECIAL ESOP PROVISIONS

52

 

23.1

Share Purchase Loans

52

 

23.2

Release from Loan Suspense Account

52

 

23.3

Use of Loan Proceeds and Dividends

53

 

23.4

Allocation of Shares Released From Suspense Account

53

 

23.5

Separate Accounting for Multiple Loans

54

 

23.6

Valuation

54

 

23.7

Nonallocation Provision

55

 

23.8

Latest Time of Payment for Company Stock

55

 

 

 

3055933.3

- v -



A.G. EDWARDS, INC.

RETIREMENT AND PROFIT SHARING PLAN

 

2005 Restatement

 

 

HISTORY OF THE PLAN

 

As of September 30, 1967, A.G. Edwards & Sons, Inc. and the limited partnership
A.G. Edwards & Sons adopted an Amendment to the Trust Agreements which had
established the Profit Sharing Plans “A” and “B” of the Partnership which
provided, among other things, for the consolidation of such existing separate
Profit Sharing Plans of the Partnership into a single Profit Sharing Plan of
A.G. Edwards & Sons, Inc. as the successor to the Partnership. Under an
Agreement dated July 5, 1972, A.G. Edwards & Sons, Inc. adopted the A.G. Edwards
& Sons, Inc. Estate Accumulation Plan. A.G. Edwards & Sons, Inc. replaced the
A.G. Edwards & Sons, Inc. Profit Sharing Plan and the A.G. Edwards & Sons, Inc.
Estate Accumulation Plan by consolidating such plans as amended into a new
Retirement and Profit Sharing Plan (the “Plan”) effective as of January 1, 1978.

 

The Plan was amended by a First Amendment adopted December 27, 1977, a Second
Amendment adopted March 30, 1978, a Third Amendment adopted August 1, 1978, a
Fourth Amendment adopted December 26, 1978, and a Fifth Amendment adopted
November 27, 1979.

 

The Plan was amended and completely restated effective January 1, 1980, and was
amended by a First Amendment dated June 18, 1981, and a Second Amendment dated
October 18, 1983; and was amended and completely restated effective January 1,
1984.

 

The Plan was amended and completely restated effective January 1, 1985, and was
amended by a First Amendment dated July 8, 1986, a Second Amendment dated
November 21, 1986, a Special Amendment adopted September 24, 1987, and a Special
Amendment adopted October 28, 1987.

 

The Plan was amended and completely restated effective January 1, 1987, and was
later amended by the 1989 Withdrawal Amendment.

 

The Plan was amended and completely restated effective January 1, 1989, to
comply with the Tax Reform Act of 1986.

 

The Plan was amended and completely restated effective January 1, 1990, to
expand investment options.

 

The Plan was amended and completely restated effective January 1, 1991, and was
amended by a First Amendment dated August 26, 1992.

 

2012054.2



The Plan was amended and completely restated effective January 1, 1993, to
change investment provisions and update the Plan to conform to changes in the
law. The 1993 Restatement was amended by a First Amendment dated December 24,
1994, and a Second Amendment dated November 20, 1995.

 

The Plan was amended and completely restated effective January 1, 1997, to make
numerous changes related to the change to a daily valuation system and other
plan design changes.

 

The Plan was amended and completely restated effective January 1, 1998 to
provide for the conversion of the Plan from a profit sharing plan only to a
money purchase pension plan and a profit sharing plan for purposes of Section
401(a) of the Internal Revenue Code of 1986 effective at a designated future
date, and to make other technical changes. Because of a change in the tax law,
the money purchase pension plan features were never implemented.

 

The Plan was amended and completely restated effective January 1, 2002 to
accelerate the eligibility waiting period. The 2002 Restatement was amended by
First, Second, Third and Fourth Amendments.

 

A.G. Edwards, Inc. now wishes to amend and completely restate the Plan to
incorporate all amendments into a restated plan document, provide for an
Investment Committee with responsibility for certain plan investments, add a
Roth contribution feature beginning Plan Year 2006, and make changes reflecting
recent changes in the tax law.

 

NOW, THEREFORE, the A.G. Edwards, Inc. Retirement and Profit Sharing Plan is
hereby amended and completely restated in the form of the following instrument,
which is referred to as the “2005 Restatement.”

 

ARTICLE I – STATEMENT OF PURPOSE

 

The Plan set forth herein is intended to provide a means whereby the Employer,
through a base contribution and sharing its profits with its qualified Employees
on a deferred basis, may encourage them to establish a regular method of savings
and thereby create a fund available for their use at retirement or in the event
of disability. It is intended that the Plan shall qualify as a profit sharing
plan with a cash or deferred 401(k) feature under Section 401 of the Code and as
an Employee Stock Ownership Plan as defined in Section 4975(e)(7) of the Code.

 

 

 

2012054.2

- 2 -



ARTICLE II – EFFECTIVE DATE

 

2.1          Effective Date of Plan. Except as otherwise explicitly provided in
the Plan, the rights and benefits, if any, of each Participant shall be
determined pursuant to the provisions of the Plan or Predecessor Plan as in
effect on the date of the applicable event.

 

2.2          Effective Date of Amendment. The amendments made by this 2005
Restatement generally are effective March 1, 2005, with the exception of the
addition of the Roth contribution feature effective January 1, 2006 and except
as otherwise explicitly provided in the Plan.

 

2.3          Structure and Type of Plan. Effective on and after January 1, 2002,
amounts invested in the Employer Stock Fund shall constitute an Employee Stock
Ownership Plan as defined in Section 4975(e)(7) of the Code. The Employee Stock
Ownership Plan is designed to invest primarily in the common stock of A.G.
Edwards, Inc. Amounts invested in Treasury Zeros and all other funds, including
the equity funds, shall constitute a profit sharing plan under Section 401 of
the Code.

 

ARTICLE III – DEFINITIONS

 

3.1          Affiliate means (1) any corporation or other business entity that
from time to time is, along with A.G. Edwards, Inc., a member of a controlled
group of businesses (as defined in Section 414 of the Code) and (2) any other
corporation that adopts this Plan with the approval of the Board of Directors of
A.G. Edwards, Inc. and maintains this Plan for the benefit of its Employees. A
business entity is an Affiliate only while a member of such group.

 

3.2          Annuity Starting Date means the first day on which payment of an
account balance of a Participant is actually made.

 

3.3          Basic Compensation means the Compensation (as defined in Section
3.6) for Covered Service of an Employee for a Plan Year regardless of whether
the Participant has an election in effect to make Deductible Employee
Contributions when such Compensation is earned or paid, excluding the Excess
Compensation of such Employee for such year.

 

3.4          Beneficiary means the person or persons designated as such by a
Participant in accordance with the Plan.

 

3.5          Code means the Internal Revenue Code of 1986. Reference to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.

 

3.6          Compensation means, except as provided in the following sentence,
the total amount paid to an Employee during a Plan Year by an Employer in the
form of salary, commissions, overtime pay, finder’s fees and bonuses (including
corporate executive bonus, merit bonus, institutional bonus, branch manager’s
bonus or total production bonus); plus the

 

 

2012054.2

- 3 -



amount of salary reduction as a result of an election pursuant to a plan or
plans governed by Section 401(k), Section 403(b), Section 457, Section 132(f)(4)
or Section 125 of the Code. Notwithstanding the above, Compensation shall not
include: (1) amounts attributable to other sources such as, for example, contest
awards, reimbursement of moving expenses, life insurance premiums, tuition
reimbursements, and amounts attributable to stock options or restricted stock;
or (2) any payment characterized as deferred compensation for purposes of
Section 404 of the Code (either when earned or when paid).

 

Compensation of each Participant taken into account under the Plan shall in no
event exceed the amount specified in Section 401(a)(17) of the Code as adjusted
by the Commissioner for increases in the cost of living in accordance with
Section 401(a)(17)(B) of the Code ($210,000 for 2005).

 

 

3.7

Controlled Group means the Sponsor and each Affiliate.

 

3.8          Covered Compensation means Compensation paid for Covered Service to
a Participant during such time period with respect to which the Participant has
an election in effect to make Deductible Employee Contributions pursuant to
Section 6.1 or Roth Employee Contributions pursuant to Section 6.2, regardless
of whether such contributions have been discontinued during such period because
of the dollar limitation in accordance with Section 6.3.

 

3.9          Covered Service means service performed by an Employee while
classified by an Employer as an employee of the Employer for purposes of this
Plan (regardless of classification for other purposes, such as a retroactive
classification as an employee for payroll tax purposes), other than service as a
temporary employee. A temporary Employee is any Employee hired by an Employer
for a limited period of time and classified by the Employer as a temporary
employee in accordance with the employment policies of the Employer. Service as
a non-employee contract worker and service as a Leased Employee is not Covered
Service. Service as a Non-Resident Alien is not Covered Service.

 

3.10       Deductible Employee Contributions means before-tax contributions made
by the Employer on behalf of a Participant in accordance with Section 6.1 as a
result of a salary reduction election.

 

3.11       Eligible Spouse means the person to whom a Participant is lawfully
married at the Participant’s Annuity Starting Date.

 

3.12       Eligible Surviving Spouse, in the case of a Participant who dies
before such time, means the person to whom the Participant is lawfully married
on the date of death of the Participant, provided that a former spouse shall be
treated as the Eligible Spouse or the Eligible Surviving Spouse to the extent
provided under a qualified domestic relations order, as defined in Section
414(p) of the Code.

 

 

2012054.2

- 4 -



3.13       Employee means any individual who is employed by a member of the
Controlled Group. Any Leased Employee shall also be treated as an Employee, but
service as a Leased Employee is not Covered Service.

 

3.14       Employer means A.G. Edwards, Inc., a Delaware corporation and any
Affiliate that is not a “foreign” entity, as defined in Section 7701 of the
Code. An Affiliate that makes contributions to the Plan on behalf of its
eligible Employees shall be deemed to have adopted the Plan. An Affiliate that
is an Employer consents to all future amendments to the Plan by the Sponsor,
agrees to make contributions to the Plan for its Employees in Covered Service in
accordance with the terms of the Plan, and agrees to all interpretations and
actions of the Plan Administrator.

 

3.15       Employer Contributions means contributions to the Trust by an
Employer from an Employer’s funds in accordance with the Plan, but shall not
include Deductible Employee Contributions or Roth Employee Contributions.

 

3.16       Employer Stock Fund means a fund the assets of which are invested in
the common stock of the Sponsor, as specified in Section 8.2.

 

3.17       ERISA means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a section of ERISA shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes said section.

 

3.18       ESOP Stock Account means the portion, if any, of the Accounts of a
Participant, expressed in shares of common stock of A.G. Edwards, Inc., from
time to time invested in the Employer Stock Fund.

 

3.19       Excess Compensation means, with respect to each Plan Year, the total
Compensation for Covered Service of an Employee for a Plan Year, regardless of
whether the Participant has an election in effect to make Deductible Employee
Contributions or Roth Employee Contributions when such Compensation is earned or
paid, in excess of the maximum amount which, with respect to said year, may be
considered wages under Section 3121(a)(1) of the Code (Social Security wage
base) paid to an Employee during said Plan Year.

 

3.20       Fiscal Year means the accounting year of an Employer for federal
income tax purposes.

 

3.21       Highly Compensated Employee for a Plan Year means a Highly
Compensated active Employee or a Highly Compensated former Employee.

 

A Highly Compensated active Employee includes any Employee who (a) performs
services for the Sponsor or an Affiliate during the Plan Year and who had
Compensation in excess of the amount specified in Section 414(q)(1)(B) of the
Code, as adjusted by the Secretary for increases in the cost of living ($95,000
for 2005) for the preceding Plan Year, or (b) is a five

 

 

2012054.2

- 5 -



(5%) percent owner, as defined in Section 416(i) of the Code, at any time during
the Plan Year or the preceding Plan Year.

 

Highly Compensated Employees shall be limited to Employees in the group
consisting of the top twenty (20%) percent of Employees when ranked on the basis
of compensation paid in such prior Plan Year.

 

A Highly Compensated former Employee includes any Employee who separated from
service (or was deemed to have separated prior to the Plan Year), performs no
service for the Sponsor or an Affiliate during the Plan Year, and was a Highly
Compensated active Employee for either the year of separation or any Plan Year
ending on or after the Employee’s fifty-fifth (55th) birthday.

 

The determination of who is a Highly Compensated Employee will be made in
accordance with Section 414(q) of the Code and the regulations thereunder.

 

3.22       Leased Employee means any individual other than a common law
employee, who pursuant to an agreement between any member of the Controlled
Group and any other person, has performed services for such member, or for any
person related to the member, as defined in Section 414(n)(6) of the Code, on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction or control of such member. An
individual who becomes a Leased Employee (determined without regard to the one
year service requirement) shall be deemed to be an Employee for the purpose of
eligibility to participate and vesting at the time the individual first begins
performing services for a member of the Controlled Group. An individual covered
by a money purchase pension plan providing a non-integrated employer
contribution of at least ten percent (10%) of compensation, immediate
participation and full and immediate vesting, as defined in Section 414(n)(5) of
the Code shall not be treated as a Leased Employee, provided that Leased
Employees (determined without regard to this sentence) do not constitute more
than twenty percent (20%) of the recipient’s non-Highly Compensated work force.

 

3.23       Named Fiduciary means the Plan Administrator named in accordance with
Article XVIII.

 

3.24       Non-Resident Alien means an individual who is neither a citizen of
the United States nor a resident of the United States, as defined in Section
7701 of the Code.

 

 

3.25

Normal Retirement Age means sixty-five (65) years of age.

 

3.26       Participant means any Employee who has reached his Eligibility Date,
as defined in Section 5.1, and any former Employee who has an amount credited to
his account in accordance with the Plan. Except for purposes of eligibility for
contributions in accordance with Article VI, such term also includes an
individual who has an amount credited to his account on account of a rollover
from another plan pursuant to Section 6.14 or on account of a transfer from
another plan pursuant to Section 21.11.

 

 

2012054.2

- 6 -



 

3.27       Plan means the A.G. Edwards, Inc. Retirement and Profit Sharing Plan
as set forth herein and effectuated by the Trust Agreement.

 

3.28       Plan Administrator means the person named by the Sponsor in
accordance with Article XVIII.

 

3.29       Plan Year means any twelve (12) consecutive month period commencing
January 1st and ending the next following December 31st.

 

3.30       Predecessor Plan means the A.G. Edwards & Sons, Inc. Profit Sharing
Plan as amended from time to time up to December 31, 1977, the A.G. Edwards &
Sons, Inc. Estate Accumulation Plan, as amended from time to time up to December
31, 1977; or both.

 

3.31       Roth Employee Contributions means after-tax contributions made by the
Employer on behalf of a Participant in accordance with Section 6.2 as a result
of a salary reduction election.

 

 

3.32

Sponsor means A.G. Edwards, Inc.

 

3.33       Termination of Employment means severance from employment with the
Controlled Group. Transfer from an Employer to an Affiliate or from an Affiliate
to an Employer or from one Affiliate to another Affiliate shall not constitute a
Termination of Employment.

 

3.34       Trust Agreement means the trust agreement or agreements entered into
by and between A.G. Edwards & Sons, Inc. or A.G. Edwards, Inc. and the Trustee
or Trustees in accordance herewith.

 

3.35       Trust or Fund means all of the assets held by the Trustee in
accordance with the Trust Agreement.

 

3.36       Trustee means the person or persons from time to time acting as
trustee under the Trust Agreement.

 

3.37       Total Disability means such permanent physical or mental disability
as renders a person incapable of continuing to render satisfactory services to
an Employer. Whether a person has incurred a Total Disability shall be
determined upon the basis of competent medical advice.

 

ARTICLE IV – SERVICE

 

4.1          Period of Service. The Period of Service of an Employee means the
period of time beginning on an Employment Commencement Date of an Employee and
ending on the Severance from Service Date of the Employee that next follows such
an Employment

 

 

2012054.2

- 7 -



Commencement Date. Nonconsecutive Periods of Service shall be aggregated and
three-hundred-sixty-five (365) days of service shall equal a whole year of
service. If an Employee performs an Hour of Service within twelve (12) months of
a Severance from Service Date, the Employee’s Period of Service shall include
the time which elapsed between the Severance from Service Date and such date of
re-employment.

 

 

4.2

Service Definitions.

 

(A)

“Employment Commencement Date” shall mean the date the Employee first performs
an Hour of Service; provided that, if an Employee incurs a Break in Service of
at least one year, the new Employment Commencement Date of the Employee shall be
the first day on which the Employee performs an Hour of Service after incurring
such a Break in Service.

 

(B)

“Break in Service” means the period following a Severance from Service Date
extending until the Employee again completes an Hour of Service.

 

(C)

“Hour of Service” means an hour for which an Employee is paid, or entitled to
payment, for the performance of duties for a member of the Controlled Group.

 

(D)

“Severance from Service Date” means the earlier of (1) the date the Employee
retires, dies, resigns from or is discharged from a member of the Controlled
Group, or (2) the first anniversary of the date on which the Employee begins a
period of absence, with or without pay, with the Controlled Group. For purposes
of the preceding sentence, the term discharge includes the cessation of
membership in the Controlled Group of the employer of the Employee.

 

(E)

“Year of Service” means a Period of Service of one year.

 

4.3          Absence in Military Service. Effective after December 12, 1994,
notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to military service will be provided in
accordance with Section 414(u) of Code.

 

4.4         Maternity Absence. In the event an Employee is absent from work
beyond the first anniversary of the date on which the Employee began a period of
absence on account of the pregnancy or birth of a child of the Employee, the
placement of a child with the Employee in connection with the adoption of the
child, or for purposes of caring for a child following such a birth or
placement, solely for purposes of determining whether a Break in Service occurs,
the Severance from Service Date shall mean the second anniversary of the date
the Employee was first absent from work by reason of maternity or paternity as
described above.

 

4.5          Creditation of Years of Service. A Participant shall be credited
with all whole Years of Service for purposes of vesting, whether or not such
Periods of Service were completed consecutively, except as follows:

 

 

2012054.2

- 8 -



(A)

With respect to any determination made as of any date after December 31, 1984,
which ascertains the Years of Service of a Participant for purposes of vesting,
including determinations made with respect to a Participant who terminated
employment before January 1, 1985, a Participant’s Years of Service completed
after such Participant incurs a Break in Service of at least five consecutive
years after a Termination of Employment shall be disregarded for purposes of
determining the nonforfeitable percentage of the account balance of such
Participant which accrued on or before the date upon which such break in service
occurred; and

 

(B)

The Period of Service completed by an Employee before such Employee attains
eighteen (18) years of age shall be disregarded (the Employment Commencement
Date of such an Employee shall be deemed to be the Employee’s eighteenth (18th)
birthday).

 

(C)

The Plan Administrator may determine the extent to which prior service with an
entity acquired by A.G. Edwards, Inc. or an Affiliate is taken into account for
purposes of vesting for Employees employed by such an entity before such an
acquisition, on a uniform and nondiscriminatory basis with respect to all such
employees of each such entity. Such a determination shall be in writing, and
shall be part of this Plan.

 

(D)

Any Participant whose participation in the Plan is terminated because of the
sale of CPI Qualified Plan Consultants, Inc. by A.G. Edwards, Inc., shall be
granted immediate vesting of their Firm Account.

 

4.6          Transitional Rule. An individual who was an Employee on December
31, 1996, (whose service was determined on the basis of completing a requisite
number of hours of service, rather than on the basis of elapsed time) shall be
credited with the service to which such Employee was entitled under the Plan on
the basis of the Plan provisions in effect on December 31, 1996 for the period
through December 31, 1996; and for the period beginning January 1, 1997 such
Employee shall be credited with service pursuant to this Article as if the
Employment Commencement Date of such Employee was January 1, 1997.

 

The length of a Break in Service of a Participant who was not an Employee on
January 1, 1997, for purposes of a Break in Service that began before such date,
shall be determined on the basis of the Break in Service provisions of the Plan
in effect at the time of the last Termination of Employment of the Participant
prior to January 1, 1997.

 

An individual who was an Employee on December 31, 1996, shall be deemed to have
completed a whole Year of Service in his or her final year of employment if such
Employee incurs a Termination of Employment after May 31st of such Plan Year.

 

 

 

2012054.2

- 9 -



ARTICLE V – PARTICIPATION

 

5.1          Eligibility Date: General Rule. The Eligibility Date of an Employee
shall be the first day of the first payroll period beginning on or after such
Employee completes at least one hour of Covered Service.

 

5.2          Rehired Former Employee. The Eligibility Date of a rehired former
Employee shall be the first day of the first payroll period during which such
Employee completes at least one hour of Covered Service.

 

5.3          Election Not to Participate. An Employee eligible to participate in
the Plan pursuant to Article V may elect not to make, or to discontinue making,
Deductible Employee Contributions or Roth Employee Contributions, or both, in
accordance with procedures established by the Plan Administrator. An Employee
who makes such an election shall not be entitled to have such contributions made
on his behalf, nor shall the Employee be entitled to receive any Employer
Matching Contributions, for the effective period of the election.

 

In addition, an Employee may elect not to receive any Employer Non-matching
Contributions for a Plan Year by notifying the Plan Administrator in accordance
with procedures established by the Plan Administrator.

 

5.4          Transfer to Uncovered Service. With respect to transfers before
June 1, 1998, a Participant who is transferred from Covered Service to uncovered
service during a Plan Year shall be eligible to contribute to the Plan for the
remainder of that year. A Participant who is not in Covered Service on January
1, 1998 shall be ineligible to contribute to the Plan in accordance with Article
VI through May 31, 1998.

 

With respect to transfers after May 31, 1998, a Participant who is transferred
from Covered Service to uncovered service during a Plan Year shall be ineligible
to contribute to the Plan beginning on the first day of the first payroll period
after such a transfer.

 

ARTICLE VI – CONTRIBUTIONS

 

6.1          Deductible Employee Contributions. Subject to the provisions of
Article VI and Article VII, each Participant may elect to reduce his or her
compensation through uniform payroll deductions and have the Employer contribute
to the Plan on his or her behalf on a before-tax basis an amount expressed in
whole percentages up to fifty percent (50%) of his Covered Compensation. Such
before-tax salary reduction contributions are referred to in this Plan as
Deductible Employee Contributions.

 

6.2          Roth Employee Contributions. Subject to the provisions of Article
VI and Article VII, each Participant may elect to reduce his or her compensation
through uniform payroll deductions and have the Employer contribute to the Plan
on his or her behalf on an after-tax basis an amount expressed in whole
percentages up to fifty percent (50%) of his Covered

 

 

2012054.2

- 10 -



Compensation. Such before-tax salary reduction contributions are referred to in
this Plan as Roth Employee Contributions.

 

6.3          Election Procedures. An election to initiate, change or discontinue
contributions must be made in accordance with the procedures established by the
Plan Administrator. Such procedures shall prescribe the time or times, and the
manner, of making such elections, and shall apply to similarly situated
participants in a uniform and non-discriminatory manner.

 

Effective on and after the date this paragraph is activated by prior written
notice to the Participants by the Plan Administrator, a Participant who does not
make an affirmative election to the contrary shall be deemed to have elected to
make Deductible Employee Contributions of three percent (3%) of his Covered
Compensation.

 

The Employer shall remit all Deductible Employee Contributions and Roth Employee
Contributions withheld from the Compensation of Participants through payroll
deductions to the Trustee as soon as practical.

 

6.4          Limitation on Amount of Deferrals. Subject to the age fifty (50)
catch-up contribution exception in the next paragraph, in no event may the
combination of Deductible Employee Contributions and Roth Employee Contributions
exceed the amount specified in Section 402(g) of the Code, as adjusted annually
for any applicable increases in the cost of living in accordance with Section
415(d) of the Code ($14,000 for 2005). The Plan Administrator in its discretion
may from time to time decrease or curtail the percentage of a Participant’s
Deductible Employee Contributions and Roth Employee Contributions in order to
comply with the limits imposed by this paragraph and to assure that such
contributions shall be withheld approximately ratably throughout the Plan Year.

 

Participants who are eligible to make Deductible Employee Contributions and Roth
Employee Contributions under this Plan and who have attained age fifty (50)
before the close of the Plan Year shall be eligible to make such contributions
in the form of catch-up contributions in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Such catch-up contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

 

Should an amount in excess of the amounts specified in the first paragraph of
this section be contributed to the Plan on behalf of a Participant, not later
than the first April 15th following the close of the tax year of the Participant
in which such excess amount was contributed, the Plan Administrator may
distribute such excess amount (and any income attributable thereto) to the
Participant. A refund of such an excess amount shall be made from the Employee
Account and the Roth Account, if any, of a Participant in the reverse order in
which such contributions were credited to the Participant’s Account. Any
Matching Contribution that was in fact already made on behalf of such a
Participant who was a Highly Compensated Employee for the Plan Year for

 

 

2012054.2

- 11 -



which the Matching Contribution was made that is attributable to the distributed
amount shall be forfeited.

 

6.5          Required Employer Non-matching Contributions. Each Employer shall
contribute to the Trust for each Plan Year an amount equal to at least five
percent (5%) of the Compensation for Covered Service for a Plan Year, regardless
of whether the Participant has an election in effect to make Deductible Employee
Contributions or Roth Employee Contributions when such Compensation is earned or
paid, of each Employee of the Employer who is a Participant and who did not
incur a Termination of Employment before the last business day of that Plan
Year.

 

Compensation of each Participant taken into account under this section shall not
exceed $170,000 for any Plan Year.

 

An Employer may pay the Required Employer Non-matching Contributions for a Plan
Year to the Trustee after the end of the Plan Year. Amounts contributed for a
Plan Year pursuant to this section shall be deemed paid as of the last day of
the Plan Year. The Employer shall designate the Plan Year for which each such
Required Employer Contribution is made.

 

6.6          Discretionary Employer Non-matching Contributions. An Employer may,
but shall not be required to, contribute to the Trust for a Plan Year an amount,
if any, as the Sponsor in its sole discretion shall determine, on behalf of each
Participant who was in the employ of an Employer on the last business day of the
Plan Year, in addition to the Required Employer Contributions, which the Sponsor
shall designate as the “Basic Discretionary Employer Non-matching Contribution”
(which shall be allocated solely with respect to Basic Compensation in
accordance with Section 7.6). Such Basic Discretionary Employer Non-matching
Contributions may be made for a Plan Year without regard to whether the Employer
makes any FICA Discretionary Employer Non-matching Contributions for that year.

 

Subject to Section 7.6, an Employer may, but shall not be required to,
contribute to the Trust for a Plan Year an amount, if any, in addition to the
Required Employer Contributions, as the Sponsor in its sole discretion shall
determine, which the Sponsor shall designate as the “FICA Discretionary Employer
Non-matching Contribution” (which shall be allocated solely with respect to
Excess Compensation in accordance with Section 7.6). Except as otherwise
provided in Section 7.6, such FICA Discretionary Employer Non-matching
Contributions may be made for a Plan Year without regard to whether the Employer
makes any Basic Discretionary Employer Non-matching Contributions for that year.

 

Compensation of each Participant taken into account under this section shall not
exceed $170,000 for any Plan Year.

 

An Employer may pay the Discretionary Employer Non-matching Contributions for a
Plan Year to the Trustee after the end of the Plan Year. Amounts contributed for
a Plan Year pursuant to this section shall be deemed paid as of the last day of
the Plan Year. The Employer shall designate the Plan Year for which each such
Discretionary Employer Contribution is made.

 

 

2012054.2

- 12 -



 

6.7          Form of Contributions. Contributions generally shall be in the form
of cash. The Sponsor, in its sole discretion, may direct that up to twenty-five
percent (25%) of the Employer Non-matching Contributions for a Plan Year be in
the form of common stock of A.G. Edwards, Inc.

 

6.8          Limits on Contributions. The Deductible Employee Contributions and
Roth Employee Contributions in the aggregate must satisfy the actual deferral
percentage test of Section 401(k)(3) of the Code, and the Employer Matching
Contributions, if any, shall satisfy the actual contribution percentage test of
Section 401(m) of the Code. For this purpose, catch-up contributions described
in Section 6.4 are not treated as Deductible Employee Contributions or Roth
Employee Contributions. Sections 401(k)(3) and 401(m) of the Code and the
regulations (including regulations issued in the future) thereunder are hereby
incorporated by reference. Such tests shall be applied using the prior year
testing method.

 

For purposes of explanation, the actual deferral percentage test (“ADP”)
generally provides that the average percentage which the Deductible Employee
Contribution and Roth Employee Contributions constitutes of the testing
compensation of highly-compensated Employees may not exceed such an average for
the non-Highly Compensated Employees by a multiple of more than 1.25, or
alternately, by a multiple of more than 2.0 with a maximum spread of two (2)
percentage points. The actual contribution percentage test (“ACP”) of Section
401(m) of the Code provides a similar limitation on the Employer Matching
Contributions allocable to the accounts of highly-compensated Employees.

 

The multiple use test described in Treas. Reg. §1.401(m)-2 shall not apply to
Plan Years beginning after December 31, 2001.

 

Deductible Employee Contributions and Roth Employee Contributions of Highly
Compensated Employees in excess of the amount permitted by the actual deferral
percentage test of Section 401(k)(3) of the Code are hereby referred to as
“Excess Contributions,” and Employer Matching Contributions allocable to Highly
Compensated Employees in excess of the actual contribution percentage test of
Section 401(m) of the Code are hereby referred to as “Excess Matching
Contributions.”

 

6.9          Correction of Excess Contributions. Deductible Employee
Contributions and Roth Employee Contributions otherwise classified as Excess
Contributions shall be treated as catch-up contributions for Participants
eligible to make catch-up contributions in accordance with Section 6.4, subject
to the limits of such section.

 

The Plan Administrator may, in its sole discretion, reduce the amount of
Deductible Employee Contributions and Roth Employee Contributions that any
Highly Compensated Employee may contribute for the Plan Year to avoid Excess
Contributions.

 

Alternately, the Employer may, in its sole discretion, make an additional
Matching Contribution on behalf of Participants who are non-Highly Compensated
Employees up to such

 

 

2012054.2

- 13 -



an amount that, when allocated to such Participants’ accounts, the resulting
allocations will satisfy the actual deferral percentage test. Such additional
Matching Contribution shall be allocated to the Participants’ Employee Account
as of the last day of the Plan Year for which the contribution was made.

 

Alternately, the Plan Administrator may, in its sole discretion, specify that a
portion of the Employer Matching Contribution allocated to the accounts of
non-Highly Compensated Employees be designated as a qualified non-elective
contribution to the extent required to satisfy the actual deferral percentage
test of Section 401(k) of the Code pursuant to Treas. Reg. §1.401(k)-1(b)(3);
provided that such a designation satisfies the non-discrimination requirements
of Treas. Reg. §§1.401(k) and 1.401(m).

 

In the event the actual deferral percentage test of Section 401(k) of the Code
is not satisfied after application of such correction devices for a Plan Year,
the Plan Administrator may, in its sole discretion, direct a refund of the
Excess Contributions and income attributable thereto at such times and in such
manner as is permitted by the Code and Treasury Regulations. The aggregate
dollar amount of such Excess Contributions shall be determined by reducing the
percentage of Deductible Employee Contributions of Highly Compensated Employees
beginning with the individuals with the highest compensation percentage, all
only to the extent necessary to cause the actual deferral ratio to equal the
highest permitted actual deferral ratio, in accordance with Treas. Reg.
§1.401(k)(f)(2). The aggregate amount so determined shall be distributed to
Highly Compensated Employees on the basis of the amount of Deductible Employee
Contributions of each such Employee, reducing the highest dollar amount of the
respective Highly Compensated Employee as necessary to refund such aggregate
amount. After such refunds are made the Plan is treated as meeting the actual
deferral percentage test regardless of whether the Plan would satisfy such ADP
test if recalculated. Any Matching Contribution that was in fact already made on
behalf of such a Participant that is attributable to such a refunded Excess
Contribution shall be forfeited. Income attributable to any refund shall be
determined in accordance with a method that satisfies Treas. Reg.
§1.401(k)-1(f)(4)(ii). A refund of such an excess amount shall be made from the
Employee Account and the Roth Account, if any, of a Participant in the reverse
order in which such contributions were credited to the Participant’s Account.

 

The Plan Administrator, in its sole discretion, may apply the correction devices
described in this section in any combination and in any order, except that the
Plan must retain Deductible Employee Contributions and Roth Employee
Contributions treated as catch-up contributions because they exceed the average
deferral percentage test of Section 410(k)(3) of the Code before Excess
Contributions may be refunded.

 

For purposes of this section, Excess Contributions for a Plan Year shall first
be reduced by amounts previously distributed in accordance with Section 6.4.

 

6.10       Correction of Excess Matching Contributions. The Plan Administrator
may, in its sole discretion, specify that all or a portion of the Deductible
Employee Contributions of non-Highly-Compensated Employees may be treated as an
Employer Matching Contribution in

 

 

2012054.2

- 14 -



accordance with Treas. Reg. §1.401(m)-1(b)(5) to the extent required to satisfy
the actual contribution percentage test of Section 401(m) of the Code. Such
recharacterized amounts shall remain credited to the Employee Account.

 

Alternately, the Employer may, in its sole discretion, make an additional
Employer Matching Contribution on behalf of Participants who are non-Highly
Compensated Employees, which shall be allocated in proportion to their
Deductible Employee Contributions, up to an amount necessary to satisfy the
actual contribution percentage test of Section 401(m) of the Code.

 

In the event the actual contribution percentage test of Section 401(m) of the
Code is not satisfied after application of such corrective devices for a Plan
Year, the Plan Administrator may, in its sole discretion, distribute the Excess
Matching Contributions and any income attributable thereto. The aggregate dollar
amount of such Excess Matching Contributions shall be determined by reducing the
percentage of Employer Matching Contributions, and recharacterized Deductible
Employee Contributions, if any, of Highly Compensated Employees beginning with
the individuals with the highest compensation percentage, all only to the extent
necessary to cause the actual contribution ratio to equal the highest permitted
actual contribution ratio, in accordance with Treas. Reg. §1.401(m)-1(e)(2). The
aggregate amount so determined shall be distributed to Highly Compensated
Employees on the basis of the amount of contribution by each such Employee,
reducing the highest dollar amount of the respective Highly Compensated Employee
as necessary to refund such aggregate amount. After such refunds are made the
Plan is treated as meeting the actual contribution percentage test regardless of
whether the Plan would satisfy such ACP test if recalculated. Income
attributable to any distribution shall be determined in accordance with a method
that satisfies Treas. Reg. §1.401(m)-1(e)(3). Such distributions shall be made
within twelve (12) months after the close of the Plan Year for which such Excess
Matching Contributions were made and shall be made on the basis of the
respective portions of such amounts attributable to each Highly Compensated
Participant.

 

The Plan Administrator, in its sole discretion, may apply the corrective devices
described in this section in any combination and in any order.

 

6.11       Exclusive Benefit of Participants. All contributions under this Plan
shall be paid to the Trustee and deposited in the Trust Fund. All assets of the
Trust Fund, including investment income, shall be held for the exclusive benefit
of Participants and Beneficiaries and shall be used to pay benefits to such
persons or to pay administrative expenses of the Plan and Trust Fund and shall
not be diverted to or used for any other purpose or revert to or inure to the
benefit of any Employer except as provided in Section 6.12.

 

6.12       Return of Employer Contributions. In the event an Employer
Contribution is made by reason of a mistake of fact, the excess of the amount
contributed over the amount that would have been contributed had there not
occurred a mistake of fact (without earnings attributable to such excess, but
after reduction of losses attributable thereto) may be returned to the
contributing Employer within one year of such a mistaken payment. For purposes
of this section, a contribution which cannot be allocated to the account of a
Participant pursuant to

 

 

2012054.2

- 15 -



Section 7.7 shall be considered to be made because of a mistake of fact. Also,
the excess of an amount contributed for a Plan Year over the amount that would
have been contributed for such year had there not occurred a mistake in
determining the amount deductible for such year under Section 404 of the Code
(without earnings attributable to such excess, but after reduction of losses
attributable thereto) may be returned to the contributing Employer within one
year after disallowance of the deduction. Notwithstanding anything to the
contrary in this section, if the return of the amount attributable to a mistaken
contribution would cause the balance of an Account of any Participant to be
reduced to less than the balance which would have been in the account had the
mistaken amount not been contributed, the amount to be returned to the Employer
shall be limited to the extent necessary to avoid such a reduction.

 

6.13       Allocation of Contributions Among Employers. Each of the respective
Employers maintaining the Plan shall pay that portion of the total aggregate
Employer Contribution (Required and Discretionary) for each Plan Year that is
allocated to the accounts of the Participants for such year on the basis of the
Compensation paid by such Employer. For purposes of this section, each Employer
of an Employee concurrently employed by two or more Employers shall be deemed to
have paid that portion of the Basic Compensation for a Plan Year and that
portion of the Excess Compensation for a Plan Year which the total Compensation
paid to such Employee for such year by such Employer bears to the total
aggregate Compensation paid to such Employee for that year by all Employers.

 

The amount payable by each Employer shall be paid directly to the Trustee by
such Employer or to the Sponsor as reimbursement to the Sponsor for
contributions paid to the Trustee by the Sponsor on behalf of such Employer
acting as agent for such Employer.

 

6.14       Rollover Contributions. The Trustee, in the sole discretion of the
Plan Administrator in each case, may accept from an Employee rollover
contributions or direct rollovers of distributions made after December 31, 2001,
from the types of plans as follows: a qualified plan described in Section 401(a)
or 403(a) of the Code; an annuity contract described in Section 403(b) of the
Code; or an eligible plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state. The Trustee, in the sole
discretion of the Plan Administrator in each case, also may accept a rollover
contribution of the portion of a distribution from an individual retirement
account or annuity described in Section 408(a) or 408(b) of the Code that is
eligible to be rolled over and would otherwise be includible in gross income.

 

A separate Rollover Account shall be established for each such contribution,
which shall be treated in accordance with the provisions of this Plan governing
Employee Accounts; except that a Participant may, upon notice received by the
Plan Administrator (in a form suitable to the Plan Administrator), withdraw all
or any portion of the assets held in such a Rollover Account without incurring
any penalty under the Plan. If a rollover contribution is made by an Employee
who is not a Participant in this Plan, such Employee shall be treated as a
Participant solely for purposes of such account. In the event an amount
contributed to this Plan pursuant to this section shall be determined not to
qualify as a rollover contribution as defined above, the

 

 

2012054.2

- 16 -



balance credited to such Rollover Account shall be distributed to the Employee
who made the contribution thereto.

 

6.15       Make-Up Allocations. In the event that a Participant who shall have
been entitled under the terms of this Plan to an allocation of Deductible
Employee Contributions, Roth Employee Contributions or Employer Contributions to
his account for a prior Plan Year was denied or failed to receive such an
allocation, and it is subsequently demonstrated or discovered that such
Participant shall have been entitled to such an allocation, at the direction of
the Plan Administrator, in addition to the regular contribution for the Plan
Year, the Employer shall contribute an amount equal to the amount of the
allocation to which Participant was otherwise entitled but failed to receive for
the prior year and such amount shall be allocated to the appropriate account of
such Participant.

 

ARTICLE VII – INDIVIDUAL ACCOUNTS

 

7.1          Employee Accounts. The Plan Administrator shall establish on the
books of the Plan a separate account (“Employee Account”) for each Participant
who prior to January 1, 1987, made an after-tax Employee Contribution and for
each Participant who on or after January 1, 1987, made Deductible Employee
Contributions, to which such contributions and any income, loss, appreciation
and depreciation attributable thereto shall be credited.

 

7.2          Roth Accounts. The Plan Administrator shall establish on the books
of the Plan a separate account (“Roth Account”) for each Participant made an
after-tax Roth Employee Contribution, to which such contributions and any
income, loss, appreciation and depreciation attributable thereto shall be
credited. Roth Accounts shall be treated the same as Employee Accounts for
purposes of all functional provisions of this Plan, including but not limited to
vesting and time of distribution. However, the tax accounting for such accounts,
and taxation of distributions from such accounts, shall be treated separately by
the Plan Administrator in accordance with the rules of the Internal Revenue Code
and related IRS regulations and rulings governing Roth contributions to 401(k)
plans.

 

7.3          Firm Accounts. The Plan Administrator shall also establish on the
books of the Plan a separate account (“Firm Account”) for each Participant to
which his share of an Employer’s Contributions and any income, loss,
appreciation and depreciation attributable thereto shall be credited.

 

7.4          Rollover Accounts. The Plan Administrator shall also establish on
the books of the Plan a separate account (“Rollover Account”) for each
Participant who shall have made a rollover contribution to the Plan in
accordance with Section 6.14, to which such contribution and all income, loss,
appreciation and depreciation shall be credited.

 

7.5          Allocation of Required Employer Non-matching Contribution. Subject
to the limitations of Section 7.7, as of the last day of each Plan Year, the
Plan Administrator shall allocate to the Firm Account of each Participant who
was an Employee on the last business day

 

 

2012054.2

- 17 -



of such Plan Year that portion of the Required Employer Non-matching
Contributions for that Plan Year which the Compensation for Covered Service of
such Participant for that Plan Year bears to the total such Compensation for
Covered Service of all such Participants for that Plan Year.

 

Compensation of each Participant taken into account under this section shall not
exceed $170,000 for any Plan Year.

 

For purposes of this section, Participant means any Employee who has reached his
Eligibility Date, regardless of whether the Participant has an election in
effect to make Deductible Employee contributions, but excluding Employees who
have elected not to participate in Non-matching Contributions pursuant to
Section 5.3.

 

7.6          Allocation of Discretionary Employer Non-matching Contribution.
Subject to the limitations of Section 7.7, as of the last day of each Plan Year,
the Plan Administrator shall allocate to the Firm Account of each Participant
who was an Employee on the last business day of such Plan Year that portion of
the Basic Discretionary Employer Non-matching Contribution for that Plan Year
which the Basic Compensation of such Participant for that Plan Year bears to the
total Basic Compensation of all such Participants for that Plan Year.

 

Furthermore, subject to the limitations of Section 7.7, as of the last day of
each Plan Year, the Plan Administrator shall allocate to the Firm Account of
each Participant who was an Employee on the last business day of such Plan Year
that portion of the FICA Discretionary Employer Non-matching Contribution for
that Plan Year which the Excess Compensation of such Participant for that Plan
Year bears to the total Excess Compensation of all such Participants for that
Plan Year.

 

Compensation of each Participant taken into account under this section shall not
exceed $170,000 for any Plan Year.

 

For purposes of this section, Participant means any Employee who has reached his
Eligibility Date, regardless of whether the Participant has an election in
effect to make Deductible Employee contributions, but excluding Employees who
have elected not to participate in Non-matching Contributions pursuant to
Section 5.3.

 

In no event shall the percentage of Excess Compensation allocated to the
Retirement and Firm Accounts of a Participant for a Plan Year as a result of
non-matching Employer Contributions exceed the lesser of: (1) twice the
percentage of Basic Compensation allocated to the Retirement and Firm Accounts
of a Participant for a Plan Year as a result of non-matching Employer
Contributions and (2) the percentage of Basic Compensation allocated to the
Retirement and Firm Accounts of a Participant for a Plan Year as a result of
non-matching Employer Contributions plus the greater of (a) five and
seven-tenths percent (5.7%) and (b) the percentage of the OASDI Rate in effect
on the first day of the applicable Plan Year which is attributable to old-age
insurance.

 

2012054.2

- 18 -



 

 

7.7          Limitation on Maximum Contributions. Subject to the age fifty (50)
catch-up contribution exception in Section 6.4, in no event shall the sum of the
Employer Contributions, employee contributions (other than Rollover
contributions) and forfeitures allocated to the account of a Participant for the
Plan Year exceed the lesser of:

 

(A)

The amount specified in Section 415(c)(1)(A) of the Code, as adjusted annually
for any applicable increases in the cost of living in accordance with Section
415(d) of the Code, as in effect as of the last day of the Plan Year ($42,000
for 2005); and

 

(B)

One hundred percent (100%) of the Participant’s compensation for such year.

 

For purposes of this section, compensation shall mean wages within the meaning
of Section 3401(a) of the Code (for purposes of income tax withholding at the
source) but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exceptions for agricultural labor and services
performed outside the United States), plus the amount of salary reduction as a
result of an election pursuant to a plan or plans governed by Section 125,
Section 132(f)(4), Section 457, Section 401(k) or Section 403(b) of the Code
(inclusively).

 

Section 415 of the Code, which limits the benefits and contributions under
qualified plans, is hereby incorporated by reference. The limitation year shall
be the Plan Year.

 

Employer Contributions and forfeitures under this Plan that cannot be credited
to the account of a particular Participant for a Plan Year because of the
limitations imposed by this section shall be disposed of as follows: first,
unmatched Deductible Employee Contributions, if any, shall be returned to the
respective Participants who made the contributions to the extent the
distribution would reduce the excess in the Participant’s account; and secondly,
any remaining excess Employer Contribution and forfeitures allocable to the
Employee Accounts of the Participant shall be held in a separate account
established and maintained by the Plan Administrator (the “Suspense Account”).
Amounts credited to the Suspense Account shall be used to reduce Employer
Contributions for the next Plan Year (and succeeding Plan Years, if necessary)
on behalf of such Participant if such Participant is covered by the Plan as of
the last day of the Plan Year. If such Participant is not covered by the Plan as
of the end of the Plan Year, then such excess amounts must be held unallocated
in the Suspense Account for the Plan Year and allocated and reallocated in the
next Plan Year to the accounts of the remaining Participants as an Employer
Contribution for such year. Amounts in Suspense Accounts must be used to reduce
employer contributions for all remaining Participants and may not be
distributed. Deductible Employee Contributions refunded in accordance with this
paragraph shall include any income attributable thereto.

 

ARTICLE VIII – INVESTMENT OF FUNDS

 

8.1          Directed Accounts. The Trustee shall hold contributions made
pursuant to the terms of this Plan in segregated accounts for the respective
Participants. The Plan Administrator shall instruct the Trustee

 

 

2012054.2

- 19 -



on the portion of each contribution to be allocated to each investment account
of each respective Participant. Each Participant shall be entitled to direct the
manner in which assets credited to his accounts shall be invested and reinvested
at the times and in the manner provided by this Article.

 

8.2          Permissible Investments. A Participant may direct investment of
amounts credited to his segregated accounts and reinvestment of assets held in
his segregated accounts in any one or a combination of the investments available
for the Plan (the “Funds”) and communicated in writing to Plan Participants.

 

The Funds shall include the Employer Stock Fund, which shall be invested
exclusively in the common stock of A.G. Edwards, Inc. The Trustee shall apply
cash transferred to the Employer Stock Fund to purchase common stock of A.G.
Edwards, Inc. as soon as reasonably possible.

 

The Investment Committee from time to time may designate one or more investment
funds, in addition to the Employer Stock Fund into which Participants may direct
investment of all or a designated portion of their Individual Accounts. The
Investment Committee shall have no responsibility or authority over the Employer
Stock Fund.

 

If the Investment Committee establishes or designates Participant directed
investment options:

 

(A)

It shall select a range of investment options sufficient to provide Participants
and Beneficiaries with a reasonable opportunity to choose investment
alternatives which in the aggregate enable a Participant or Beneficiary to
structure a portfolio with risk and return characteristics appropriate to that
person;

 

(B)

Each Participant shall be entitled to direct the manner in which assets credited
to his Individual Account shall be invested and reinvested at the times and in
the manner provided in this Article; and

 

(C)

The Plan Administrator shall provide investment information to Participants and
Beneficiaries in accordance with regulations under Section 404(c) of ERISA.

 

Directed Investments under this Plan are intended to comply with Section 404(c)
of ERISA such that fiduciaries of the Plan are relieved of liability for any
losses attributable to Participant directed investments.

 

The Investment Committee reserves the right to change any investment fund
options which may be established pursuant to this Article, including the right
to eliminate particular funds, at any time; except that the Investment Committee
shall have no responsibility or authority over the Employer Stock Fund.

 

 

2012054.2

- 20 -



8.3          Investment Committee. The Compensation Committee of A.G. Edwards &
Sons, Inc. shall appoint an Investment Committee to serve at its pleasure. The
members of the Investment Committee may be a corporation (including the
Sponsor), one or more an individuals or any combination of the above. The
Compensation Committee of A.G. Edwards & Sons, Inc. may change such appointments
from time to time provided that such changes are published to the extent of
enabling interested parties to ascertain the person or persons responsible for
operating the Plan.

 

In the absence of such an appointment, the Compensation Committee of A.G.
Edwards & Sons, Inc. shall serve as the Investment Committee.

 

Any member serving on the Investment Committee may, but need not, be an
employee, and may, but need not, be a Participant. Any member shall serve, in
the case of natural persons until his death, resignation or removal and in the
case of a corporation until its liquidation, resignation or removal. The
Compensation Committee of A.G. Edwards & Sons, Inc., in its sole discretion, may
remove any member of the Investment Committee at any time. A member serving on
the Investment Committee may resign by delivering a written resignation to the
Compensation Committee of A.G. Edwards & Sons, Inc.

 

All resolutions and other actions of the Investment Committee may be adopted and
effected by a majority of a quorum of the Investment Committee at the time of
such action. A quorum of the Investment Committee shall be comprised of no fewer
than fifty percent (50%) of the members then serving. An action of the
Investment Committee also shall be valid if concurred in by unanimous written
consent in lieu of a meeting. A member may participate in a meeting by means of
conference telephone or similar communications equipment.

 

The Investment Committee may appoint one or more of its members to carry out any
particular duty or duties or to execute any and all documents. Any documents so
executed shall have the same effect as if executed by all such persons. Such
appointment shall be made by an instrument in writing that specifies which
duties and powers are so allocated and to whom each such duty or power is so
allocated.

 

8.4         Manner of Direction. Individual investment directions shall specify
the particular securities in which the amount credited to each of the accounts
of a Participant shall be invested. A Participant may direct investment of
amounts held in a particular account in a manner different from assets held in
some other account maintained for such Participant. For example, a Participant
can direct investment of assets allocated to his Employee Account in a manner
different from investment of assets allocated to his Firm Account, if any.

 

Such investment directions by a Participant shall cover the full amount
allocated to each of his accounts. Assets initially will be invested in
accordance with the investment directions made by the Participant upon
enrollment in the Plan. Changes in the investment of any account balance of a
Participant will be made only on the affirmative direction of the Participant.
In the event a Participant fails to direct the manner in which assets allocated
to his accounts shall be invested, the Trustee shall invest the assets for which
no Participant

 

 

2012054.2

- 21 -



investment direction is effective in the money-market fund.

 

Amounts credited to the Firm Account of the Participant may be invested in the
Employer Stock Fund; provided that no more than twenty-five percent (25%) of the
total amount allocated to all of the accounts of the Participant as of the
investment date may be invested in the Employer Stock. Amounts credited to the
other Accounts of the Participant may not be invested in the Employer Stock
Fund.

 

Subject to the above, the Plan Administrator in its sole discretion may
establish conditions, rules and procedures for directing investments by
Participants. Such conditions, rules and procedures shall be disseminated in a
manner reasonably determined to be available to all affected Plan Participants a
reasonable time before the effective date of such condition, rule or procedure.

 

8.5          Investment of Contributions. Each Participant, at the time he
elects to become a Participant, shall direct investment of contributions made to
his respective accounts in one or more of the Funds. From time to time, at such
times and upon such effective dates as the Plan Administrator may determine, a
Participant may change his direction governing investment of contributions to be
made to his respective accounts upon notice in the manner determined by the Plan
Administrator.

 

Once given, an investment direction shall be deemed to be a continuing direction
until explicitly changed by the Participant by a subsequent direction delivered
in the manner determined by the Plan Administrator. The direction in effect at
the time of receipt by the Trustee of contributions on behalf of a Participant
shall govern the manner of investment of such contributions.

 

8.6          Change of Investments. In addition to directing the manner of the
initial investment of contributions made to his respective accounts, a
Participant may direct reinvestment of existing assets held in his respective
accounts in accordance with the procedures established by the Plan
Administrator.

 

The Plan Administrator in its sole discretion may establish “black-out” periods,
when specified changes are not permitted, to facilitate changes in the available
Funds or recordkeeping system.

 

8.7          Charges to Accounts. Brokerage commissions, transfer taxes and
other charges and expenses in connection with the purchase or sale for each
segregated account of the investments described in Section 8.2 shall be added to
the cost of such securities or be deducted from the proceeds thereof, as the
case may be; and expenses directly allocable to the execution of such
transactions and administration with respect to such a segregated account,
including charges of mutual fund managers and underwriters, shall be charged to
such segregated account.

 

 

2012054.2

- 22 -



8.8          Investment of Transferred Assets. Unless specific directions
governing such investment are given to the Trustee prior to the time the Trustee
receives such transferred assets, assets transferred to the account of a
Participant from another plan shall be invested in one or more of the Funds
described in Section 8.2 in accordance with the directions governing investment
of contributions to the respective accounts of such Participant to which such
assets are credited which are in effect at the time the Trustee receives such
transferred assets. Employees who do not contribute to this Plan but who are
entitled to a transfer from another plan shall have the right to direct
investment of such transferred assets at a reasonable time after the transfer.
Assets for which no Participant investment direction is effective shall be
invested in the money-market fund.

 

8.9          Investment of Death Benefits. Assets held in the accounts of a
deceased Participant that are scheduled for distribution as soon as
administratively feasible after the death of the Participant in a lump sum
payment shall continue to be invested in the same manner in which such assets
were invested at the time of the death of the Participant until such assets are
distributed to the Beneficiary or Beneficiaries of the Participant in accordance
with the Plan. The Beneficiary of all or a designated portion of an account of a
deceased Participant that is scheduled for distribution in the form of
installments pursuant to Section 15.2(B) shall be treated as a Participant for
purposes of this Article and thus may direct investment of such assets in the
same manner as if such Beneficiary were a Participant.

 

8.10       Investments in Treasury Zeros. Effective March 1, 2001, in addition
to the Funds described in Section 8.2, a Participant who has completed five (5)
Years of Service for vesting or who has attained his Normal Retirement Age may
direct reinvestment of funds credited to his Firm Account, and any Participant
may direct reinvestment of funds credited to his Employee Account and his
Rollover Account regardless of whether the Participant has completed five (5)
Years of Service for vesting, in United States Treasury Zero Coupon Bonds or
Notes (Treasury Zeros) at the time, in the manner and subject to the conditions
provided by this section.

 

(A)

Treasury Zeros. “Treasury Zeros” are selected Treasury Securities maintained by
the Federal Reserve Banks, which represent direct ownership of future principal
and interest payments on United States Treasury Bonds or Notes. The Treasury
Zeros available for purchase shall be those obtainable from time to time through
A.G. Edwards & Sons, Inc.

 

(B)

Manner of Direction. An eligible Participant shall deliver a direction to
purchase or sell Treasury Zeros to A.G. Edwards & Sons, Inc. at the time, in the
manner and on the form acceptable to the Plan Administrator. An eligible
Participant who wishes to purchase Treasury Zeros shall specify the particular
Zero or Zeros, including the maturity date or dates to be purchased, the
quantity, the cusip number(s) of each such Treasury Zero to be purchased and the
Fund or Funds to be sold to fund the purchase. The Plan Administrator may
require that the proceeds from the Fund or Funds which are liquidated to fund
the purchase be transferred to the money market fund prior to the Purchase Date;
provided that such transfer need not be at the end of a month, nor shall it be
considered a change of

 

 

2012054.2

- 23 -



investment for purposes of Section 8.6. The minimum amount of any such
investment shall be $1,000 principal.

 

An eligible Participant who wishes to sell Treasury Zeros shall specify the
particular Zero or Zeros, including maturity date or dates to be sold, the
quantity and the cusip number(s) of each such Treasury Zero to be sold. The
proceeds from the sale shall be reinvested in a Fund or Funds as directed by the
Participant; or, in the absence of such a direction, in the money market fund.

 

The Plan Administrator in its sole discretion may establish conditions, rules
and procedures for purchasing and selling Treasury Zeros by Participants. Such
conditions, rules and procedures shall be disseminated in a manner reasonably
determined to be available to all affected Participants in a reasonable time
before the effective date of such condition, rule or procedure.

 

(C)

Execution. The Treasury Zero trustee shall execute purchase and sale directions
made in accordance with this section on, or as soon as practical after, the
trade date, and a separate Account shall be maintained for the Participant. The
Treasury Zero trustee shall purchase or sell a Treasury Zero at the price
established on the actual day of purchase for that Treasury Zero by A.G. Edwards
& Sons, Inc., or by a primary government bond dealer who reports to the Federal
Reserve Board designated by the Treasury Zero trustee, whichever is less. The
Treasury Zero shall be priced for one day settlement.

 

(D)

Administrative Cost. Administrative costs, transfer taxes and other expenses in
connection with the purchase, sale, redemption or distribution of such Treasury
Zeros may be added to the cost of such Treasury Zeros or be deducted from the
proceeds thereof, as the case may be, and expenses directly allocable to the
execution of such transactions may be charged to such separate Account.

 

(E)

Proceeds at Maturity or Sale. In the event that a Treasury Zero matures or is
sold while it is held by the Treasury Zero Trustee for a Participant,
notwithstanding anything to the contrary in this Article, the Participant shall
be able to direct the reinvestment of the proceeds in any of the Funds available
pursuant to Section 8.2 or the Participant shall be able to direct the
reinvestment of the proceeds in Treasury Zeros.

 

In the event that the Participant does not direct reinvestment of such proceeds
at maturity or the sale of the Treasury Zeros, the proceeds automatically shall
be reinvested in the money market fund for the account of the Participant.

 

(F)

Form of Distribution. Should the Participant be entitled to a distribution of
assets invested in a Treasury Zero, the Treasury Zero may be distributed in kind
(which may be effected by a transfer to the Participant’s account), or in cash,
at the election of the Participant.

 

 

 

2012054.2

- 24 -



ARTICLE IX – VALUATION OF ACCOUNTS

 

9.1          Valuation of Fund. The Plan Administrator shall determine the fair
market value of the Trust Fund and of the respective Participant accounts as of
the last day of each Plan Year and at such other times that the Plan
Administrator in its discretion shall determine.

 

9.2          Value of Participants’ Benefits. The benefit of a Participant under
this Plan as of any particular date shall be equal to the sum of (1) the fair
market value of the assets held by the Trustees for a Participant in his
respective, Employee, Firm and Rollover Accounts, if any, as of such date, plus
(2) the amount of any Contribution (Employer and Employee), if any, payable to
the Trustee for each such respective Account of such Participant in accordance
with Article VI as of such date.

 

ARTICLE X – VESTING

 

10.1       General Rule. The vested percentage of the amount credited to the
Firm Account of a Participant from time to time, shall be determined by the
number of Years of Service then credited to such Participant under Section 4.5
in accordance with the following schedule:

 

 

Before Five Years of Service

0%

 

After Five Years of Service

100%

 

Notwithstanding the above, the vested percentage of the amount credited to the
Firm Account of a grandfathered Participant from time to time, shall be
determined by the number of Years of Service then credited to such Participant
under Section 4.5 in accordance with the following schedule:

 

 

After One Year of Service

10%

 

After Two Years of Service

20%

 

After Three Years of Service

30%

 

After Four Years of Service

40%

 

After Five Years of Service

100%

 

For purposes of this section, a grandfathered Participant means a Participant
described in any of the following three categories:

 

(A)

Participants who were actively employed on December 31, 1997;

 

(B)

Participants who had an amount allocated to their account on December 31, 1997;
and

 

(C)

Former Participants who completed at least three Years of Service before 1998,
received distribution of their vested account balance before 1998 (with a
corresponding forfeiture of the unvested portion), and are rehired before
incurring a Break in Service of five (5) consecutive years.

 

 

2012054.2

- 25 -



 

In no event shall the vested percentage of a Participant on the date on which an
amendment to this Plan is adopted or becomes effective, whichever is later, be
less than the vested percentage immediately before such date.

 

Solely in the case of a grandfathered Participant whose vested percentage is
determined by the pre-1998 graded vesting schedule, notwithstanding anything to
the contrary in the Plan, no portion of the Firm Account of a Participant with
less than five (5) Years of Service shall be vested if such Participant incurs a
Termination for Aggravated Cause.

 

Furthermore, no portion of the Firm Account of a Participant shall be vested in
the event such Participant shall incur a Termination of Employment because of a
Voluntary Termination before completion of at least five (5) Years of Service
and such Participant shall be determined by the Employer to have engaged in
competition with the Employer before such amount becomes payable.

 

A Voluntary Termination shall mean a Termination of Employment resulting solely
from the initiative of the Participant without undue influence, coercion or
duress on the Participant caused by the Employer. A resignation by a Participant
which, in the discretion of the Plan Administrator, is an alternative to
immediate Termination for Aggravated Cause by the Employer is not, however, a
Voluntary Termination.

 

A Participant shall be deemed to engage in competition with the Employer for
purposes of this section if the Plan Administrator determines that the
Participant owns, manages, controls or participates in or becomes connected
with, as an officer, employee, partner, stockholder, consultant or otherwise,
any business, individual, partnership, or corporation that is engaged
significantly, or is planning to become engaged significantly, in a business
which, directly or indirectly, competes with a business of the Employer;
provided that, acquiring or holding shares of any business entity which has its
securities listed on a national securities exchange or quoted in the daily
listing of over-the-counter market securities shall not constitute such
competition so long as the Participant and members of the Participant’s family
do not own more than one percent (1%) of the voting securities of such an
entity.

 

Notwithstanding the above, a Participant who engages in competition as described
in the immediately preceding paragraph shall not incur a forfeiture on account
of such competition if the Participant is rehired by the Employer before the
second January 1st following such a Separation from Service.

 

10.2       Termination for Aggravated Cause means a Termination of Employment
(whether a discharge or quit) because of any of the following acts or events
which the Plan Administrator in his discretion determines have occurred: any
action or failure to act by the Employee that results in or is likely to result
in a detriment to the Employer or any of its employees or customers, violation
of any securities law, dishonesty whether or not resulting in a direct or
indirect monetary loss, insubordination, drunkenness, use of harmful drugs,
willful

 

 

2012054.2

- 26 -



destruction of property, provocation or continuous agitation of Employer’s
customers or employees, or conviction of a felony or a misdemeanor.

 

10.3       Fully Vested Accounts. The amount credited to the Firm Account of a
Participant who has completed five (5) Years of Service or has attained Normal
Retirement Age, whichever shall first occur, and the amount credited to the
Employee Account and Rollover Account of any Participant shall be fully vested
and nonforfeitable at all times and in all events.

 

10.4       Change in Control. Notwithstanding anything to the contrary in the
Plan, the balance credited to the Firm Account of each Participant shall become
fully vested and nonforfeitable immediately upon a Change in Control.

 

For purposes of this section, “Change in Control” means the occurrence of any of
the following events without the prior approval of the Board of Directors: (a) a
merger, consolidation or reorganization of A.G. Edwards, Inc. in which A.G.
Edwards, Inc. does not survive as an independent entity; (b) a sale of all or
substantially all of the assets of A.G. Edwards, Inc.; (c) the first purchase of
shares of common stock of A.G. Edwards, Inc. pursuant to a tender or exchange
offer for more than twenty percent (20%) of A.G. Edwards, Inc.’s outstanding
shares of common stock; or (d) any change in control of a nature that, in the
opinion of the Board of Directors, would be required to be reported under the
federal securities laws; provided that such a change in control shall be deemed
to have occurred if (i) any person is or becomes the beneficial owner, directly
or indirectly, of securities of A.G. Edwards, Inc. representing forty percent
(40%) or more of the combined voting power of A.G. Edwards, Inc.’s then
outstanding securities; or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of A.G. Edwards, Inc. cease for any reason to constitute a majority
thereof unless the election of any director, who was not a director at the
beginning of the period, was approved by a vote of at least seventy percent
(70%) of the directors then still in office who were directors at the beginning
of the period.

 

ARTICLE XI – FORFEITURES

 

11.1       Reduction of Employer Contribution. The forfeitures for a Plan Year
(to the extent not previously applied to reduce Employer Contributions) shall be
applied as part of the Employer Contribution required under Section 6.5 for the
Plan Year. In addition, at the discretion of the Plan Administrator, forfeitures
that occur in a Plan Year before the Employer Contribution for the preceding
Plan Year is actually made may be applied as part of the Employer Contribution
required under Section 6.5 for such preceding Plan Year.

 

11.2       Allocation of Forfeitures. Forfeitures for a Plan Year shall be
applied in accordance with Section 11.1 as if such amounts were part of the
Employer Contribution for that Plan Year.

 

11.3       Forfeiture Restoration. In the event the account of a Participant was
reduced in accordance with Section 14.3, and the Participant is re-employed
before such Participant incurs a Break in Service of five

 

 

2012054.2

- 27 -



consecutive years, the amount previously so forfeited shall be restored to the
Firm Account of the Participant as of the last day of the Plan Year in which
such Participant first completes a Year of Service after re-employment. Such a
restored forfeiture may be funded by an additional Employer Contribution or out
of forfeitures for that Plan Year.

 

Notwithstanding anything to the contrary in Article X, if a grandfathered
Participant (as defined in Section 10.1) receives a restoration of a previously
forfeited amount in accordance with the preceding paragraph, and subsequently
incurs a Termination of Employment before the Participant is fully vested, the
vested portion of the amount credited to the Firm Account of the Participant
shall be

 

 

P(AB + D) -D, where:

 

P is the vested percentage at the relevant time;

 

AB is the account balance at the relevant time; and

 

D is the amount of the previous distribution.

 

 

ARTICLE XII – WITHDRAWALS DURING EMPLOYMENT

 

12.1       Right of Withdrawal - Employee Account. A Participant may, upon
notice received by the Plan Administrator or its delegate, withdraw without
penalty all or a portion of the lesser of the two (2) amounts, as follows:

 

(A)

The assets then held in the Employee Account of such Participant, or

 

(B)

The aggregate amount of the after-tax Employee Contributions made by the
Participant prior to January 1, 1987, reduced by any prior distributions charged
against such contributions.

 

Assets so withdrawn shall be distributed to the withdrawing Participant as soon
as practical after the effective date of the withdrawal.

 

12.2       Senior Employee Withdrawal Option. A Participant may elect to
withdraw all or any portion of his Plan benefit while the Participant is still
employed by the Employer (the “Withdrawal Date”) if on such date the Participant
satisfied both of the following two conditions:

 

(A)

The Participant was at least fifty-nine and one-half (59½) years of age; and

 

(B)

The Participant was fully vested in accordance with Section 10.1.

 

Such an election must be received by the Plan Administrator (in a form suitable
to the Plan Administrator) prior to such Withdrawal Date.

 

The amount so withdrawn shall be distributed to the withdrawing Participant as
soon as practical after the Withdrawal Date.

 

 

2012054.2

- 28 -



 

A Participant shall not be subject to penalty for a withdrawal made pursuant to
this section.

 

12.3       Withdrawal of A.G. Edwards, Inc. Vested Dividends. Notwithstanding
the preceding paragraph, a Participant shall have the right to elect to receive
dividends with respect to shares credited to such Participant’s fully vested
Employer Stock Fund account paid in cash directly to the Participant. An
election to receive dividends in cash shall be made in accordance with
procedures established by the Plan Administrator, and the Plan Administrator
shall designate the times and effective dates for such elections. Any dividend
payments to Participants will be paid, in the sole discretion of the Plan
Administrator, by the Sponsor’s disbursing agent: (1) to the Trustee, and then
distributed by the Trustee or by a disbursing agent for the Trustee, to
Participants; or (2) to the Company’s Payroll Department as agent for the
Participant. Such dividend payments shall be made not later than ninety (90)
days following the close of the Plan Year in which such dividends are paid by
the Company. This option to receive dividends directly in cash shall apply only
to dividends on shares credited to an account that is fully vested.

 

12.4       Availability of Loans. A Participant who is an Employee may apply in
writing to the Plan Administrator to borrow from the Trust Fund up to the vested
portion of their accounts. If the application is approved, the Plan
Administrator shall direct the Trustee to make the loan in a lump sum cash
payment to the Participant. Loans shall be granted in a uniform and
non-discriminatory manner without regard to the level of compensation, race,
color, religion, age, sex or national origin of the Participant. The Plan
Administrator shall determine the terms of such loans, and shall adopt rules for
administering loans hereunder, including prescribing processing fees, and may
revise such rules from time to time; provided such terms and rules apply to
Participants in a uniform and non-discriminatory manner. Loan rules shall be set
forth in such documents, including electronic format, as the Plan Administrator
may determine.

 

A loan made in accordance with this section in excess of (when added to the
outstanding balance of all other loans from the Plan to such Participant) the
lesser of:

 

(A)

$50,000 or such lower amount determined by the Plan Administrator (reduced by
the excess of the highest outstanding loan balance from the Plan during the one
(1) year period ending on the day before the date on which the loan is made over
the outstanding loan balance from the Plan on the date the loan is made); and

 

(B)

One-half (1/2) of the vested portion of the account balance of the Participant
immediately preceding the application for the loan (adjusted for any
distributions or contributions made after such Valuation Date)

shall be treated as taxable income to the Participant.

 

 

 

2012054.2

- 29 -



ARTICLE XIII – WITHDRAWALS AFTER EMPLOYMENT

 

13.1       Withdrawals After Employment. In the event a Participant shall incur
a Termination of Employment under circumstances such that the Participant is not
entitled to receive payment of his benefits under the Plan immediately upon such
Termination of Employment, such Participant may, upon notice in a manner
suitable to the Plan Administrator, request withdrawal of an amount equal to (1)
the fair market value of assets held in the Employee Account and Rollover
Account of such Participant, plus (2) the amount, if any, of Employee
contributions payable to the Trustee for each such account in accordance with
Article VI. An amount so withdrawn shall be paid to the withdrawing Participant
as soon as practical after the Plan Administrator receives the notice in a form
suitable to the Plan Administrator.

 

ARTICLE XIV – PAYMENT OF BENEFITS

 

14.1       Disability and Fully Vested Over Age 59½. If a Participant incurs a
Termination of Employment because of Total Disability, or if a Participant
incurs a Termination of Employment after such Participant shall have attained
the age of fifty-nine and one-half (59½) years, the entire vested benefit of
such Participant, if any, determined in accordance with Section 9.2, shall
become distributable after the employment of such Participant with the Employers
so terminated.

 

14.2       Fully Vested Under Age 59½. If a Participant incurs a Termination of
Employment for reasons other than death or Total Disability before such
Participant shall have attained the age of fifty-nine and one-half (59½) years,
and the Firm Account of such Participant is fully vested at the time of such
termination, the entire benefit of such Participant, if any, determined in
accordance with Section 9.2, shall become distributable as soon as practical
after the second December 31st which occurs after the date of such Termination
of Employment; provided that the benefit of a Participant whose employment with
the Employers is so terminated shall not become distributable on account of a
Termination of Employment if such Participant is re-employed before such
December 31st, except that a Participant who is re-employed only in uncovered
Service may elect before (but not after) such December 31st to receive such
distribution; provided that, the entire benefit of (A) a Participant who
receives severance benefits or an alternate payment in accordance with Appendix
A or Appendix B of the A.G. Edwards Severance Benefit Plan in connection with
the workforce reduction implemented in the first three months of the year 2002
and (B) a Participant who receives severance benefits or a departure bonus in
accordance with Appendix D of the A.G. Edwards Severance Benefit Plan in
connection with the workforce reduction implemented in the first three months of
the year 2004 and (C) a Participant whose participation in the Plan is
terminated because or the sale of CPI Qualified Plan Consultants, Inc. by A.G.
Edwards, Inc. shall become distributable as soon as practical after the
Termination of Employment of the Participant.

 

14.3       Partially Vested. If a Participant incurs a Termination of Employment
for reasons other than death or Total Disability before the Firm Account of such
Participant is fully vested, the benefit of such Participant shall be held in
Trust until the second December 31st which occurs after the date on which his

 

 

2012054.2

- 30 -



employment with the Employers is so terminated. As soon as practical after such
December 31st the vested portion of such benefit, if any, shall become
distributable; provided that the amount credited to the accounts of a
Participant whose employment with the Employers is so terminated shall not
become distributable on account of a Termination of Employment if such
Participant is re-employed in Covered Service before such December 31st;
provided that, the entire benefit of (A) a Participant who receives severance
benefits in accordance with Appendix A or Appendix B of the A.G. Edwards
Severance Benefit Plan in connection with the workforce reduction implemented in
the first three months of the year 2002 and (B) a Participant who receives
severance benefits or an alternative payment in accordance with Appendix D of
the A.G. Edwards Severance Benefit Plan in connection with the workforce
reduction implemented in the first three months of the year 2004 and (C) a
Participant whose participation in the Plan is terminated because or the sale of
CPI Qualified Plan Consultants, Inc. by A.G. Edwards, Inc. shall become
distributable as soon as practical after the Termination of Employment of the
Participant.

 

As of the earlier of (A) the date as of which benefits are distributed to the
Participant, or (B) the date on which the Participant incurs a Break in Service
of at least five (5) consecutive years, the unvested portion of the account
balance of the Participant shall be forfeited. For this purpose, if the value of
the vested portion of an Employee’s account balance is zero upon his Termination
of Employment, the Employee shall be deemed to have received a distribution of
such vested account as of his or her Termination of Employment.

 

If a Participant incurs a Termination of Employment for reasons other than death
or Total Disability during or after the calendar year in which such Participant
attains the age of fifty-five (55) and before the Participant attains the age of
fifty-nine and one-half (59½) years, before the Firm Account of such Participant
is fully vested, the Participant may elect to withdraw all or any portion of his
or her vested Plan benefit prior to the Participant reaching the age of
fifty-nine and one-half (59½) years. Such an election must be received by the
Plan Administrator in a form suitable to the Plan Administrator. The amount so
withdrawn shall be distributed to the withdrawing Participant in the form
specified by this Article as soon as practical after such election is received.

 

14.4       Time of Payment. As soon as practicable after a benefit becomes
distributable in accordance with Section 14.1, Section 14.2, or the first
paragraph of Section 14.3, such benefit shall be distributed to the Participant
entitled thereto in the form specified by this Article.

 

Effective March 28, 2005, notwithstanding the above, if the vested portion of
the balance credited to a Participant’s accounts exceeds $1,000 at the time of
the distribution to the Participant (regardless of such value at any previous
time), and the Participant has not attained his Normal Retirement Age, the
Participant must consent in writing, or the functional equivalent of writing,
before any portion of such accounts may be distributed to him. For this purpose,
the value of a Participant’s vested account balance shall be determined without
regard to that portion of the account balance that is attributable to rollover
contributions (and earnings allocable thereto) within the meaning of Sections
402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the Code.

 

 

2012054.2

- 31 -



 

The Plan Administrator shall furnish to each such Participant entitled to
receive a distribution a written explanation of the right to defer receipt of
the distribution. Such a notice shall be provided to the Participant no less
than thirty (30) days and no more than ninety (90) days before the date of the
distribution.

 

Such distribution may commence less than thirty (30) days after the notice
required by the preceding paragraph is provided, provided that:

 

(A)

the Plan Administrator clearly informs the Participant that the Participant has
a right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

(B)

the Participant, after receiving the notice, affirmatively elects a
distribution.

 

The written consent to the distribution may not be made before the Participant
receives the notice and must not be made more than ninety (90) days before the
date of distribution.

 

14.5       Form of Payment. The amount credited to the Employee Account, Firm
Account and Rollover Account, if any, of a Participant shall be made in cash;
except that such account balances invested in Treasury Zeros may be distributed
in kind at the direction of the Participant, and Firm account balances may be
distributed in the form of shares of A.G. Edwards, Inc. at the direction of the
Participant. Assets invested in mutual funds may be made in kind if the system
established by the Plan Administrator or its agent for effecting distributions
can reasonably accommodate distributions of mutual fund shares.

 

14.6       Forfeitures. The amount by which the account of a Participant is
reduced in accordance with Section 14.3 shall be a forfeiture. Such amount shall
be held in a temporary fund until such amount is allocated and credited to
Participant accounts in accordance with Article XI.

 

14.7       Accounts of Former Employees. The assets held in the account of a
Participant, if any, after Termination of Employment of such Participant shall
be valued in accordance with Article IX as of each valuation date following such
Termination of Employment until distribution of the entire benefit of such
Participant under this Plan. Former Employees may direct investment of amounts
credited to their accounts in accordance with Article VIII. Distribution of the
balance of the benefit of a Participant determined in accordance with Section
9.2 shall constitute payment in full of the benefits of such Participant
hereunder.

 

 

14.8

Direct Rollover of Eligible Rollover Distributions.

 

(A)

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee’s election under this section, a distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an eligible rollover distribution paid directly to an eligible

 

 

2012054.2

- 32 -



retirement plan specified by the distributee in a direct rollover.

 

(B)

Definitions.

 

 

(1)

Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten (10) years or more; any distribution to the extent such
distribution is required under Section 401(a)(9) of the Code; the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities); and, any hardship distribution described in Section
401(k)(2)(B)(i)(IV).

 

 

(2)

Eligible retirement plan: An eligible retirement plan is an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, or a qualified trust described in
Section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution. However, in the case of an eligible rollover distribution to the
surviving spouse, an eligible retirement plan is an Individual Retirement
Account or Individual Retirement Annuity.

 

 

(3)

Distributee: A distributee includes an employee or former employee. In addition,
the employee’s or former employee’s surviving spouse and the employee’s or
former employee’s spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are distributees with regard to the interest of the spouse or former spouse.

 

 

(4)

Direct rollover: A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

 

For purposes of this section, an eligible retirement plan shall also mean an
annuity contract described in Section 403(b) of the Code and an eligible plan
under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan. The definition of eligible retirement
plan shall also apply in the case of a distribution to a surviving spouse, or to
a spouse or former spouse who is the alternate payee under a qualified domestic
relation order, as defined in Section 414(p) of the Code. Any amount that is
distributed on account of hardship shall not be an eligible rollover
distribution and the distributee may not elect to have any portion of such a
distribution paid directly to an eligible retirement

 

 

2012054.2

- 33 -



plan. A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

 

14.9       Protected Options. In addition to any form of benefits specified in
this Article, a Participant who has not received a distribution of the entire
amount credited to his Accounts as of an Amendment Date shall be entitled to a
distribution of the amount credited to his account as of such Amendment Date
paid in any optional form of payment available to such Participant under the
Plan as in effect immediately before such Amendment Date. Amendment Date means
the date on which an amendment to this Plan is adopted or becomes effective,
whichever is later.

 

ARTICLE XV – PAYMENT OF DEATH BENEFITS

 

15.1       Death Benefits. The amount credited to the Accounts of a deceased
Participant shall be distributed to the Beneficiary of the Participant in the
form provided in this Article, with payments commencing as soon as
administratively feasible after the death of the Participant (but never later
than the time prescribed in Article XVI).

 

15.2       Form of Payment. The balance of the Accounts, if any, of a deceased
Participant shall be paid to the Beneficiary of the deceased Participant in any
one or a combination of the following forms as the Beneficiary may elect:

 

(A)

In one lump-sum payment (which may represent either all of such Participant’s
benefit or only the portion remaining after distribution of a portion thereof
pursuant to subsection (B) hereof and which may take the form of lump-sum
payments to multiple Beneficiaries);

 

(B)

In substantially equal annual installments over a period not exceeding five (5)
years. A Beneficiary receiving such an installment payout of an account may
elect to accelerate distribution of all or any portion of the balance of such
account at any time and from time to time, but may not elect to defer
distributions beyond the scheduled time of payment initially elected by the
Beneficiary; or

(C)

An annuity contract that satisfies the requirements of Section 15.8.

 

Notwithstanding the above, the entire balance credited to the accounts of a
deceased Participant shall be distributed, or applied to purchase an annuity
contract that is distributed, no later than the end of the fifth (5th) calendar
year beginning after the date of death of the Participant.

 

 

2012054.2

- 34 -



The remaining balance of an account being paid in installment payments may be
paid in a lump sum in the event of the termination of the Plan, a spin-off of a
portion of the Plan that includes such account, or any other structural change
to the Plan.

 

15.3       Designation of Beneficiary. Each Participant from time to time on a
form acceptable to the Plan Administrator may designate any person or persons,
including a trust or trusts, (including a trust or an Individual Retirement
Account of which the Participant’s spouse is treated as the depositor)
(concurrently, contingently or successively) to whom the Participant’s benefits
under the Plan are to be paid if he dies before receiving all of such benefits.
A beneficiary designation form shall be effective only when the form is filed in
writing with the Plan Administrator by the Participant while the Participant is
alive, and shall cancel all beneficiary designation forms previously signed and
filed by the Participant.

 

The designation of a nonspouse Beneficiary shall be valid only if: the Eligible
Surviving Spouse of the Participant shall have consented in writing to such
designation; the consent specifies the non-spouse Beneficiary designated by the
Participant, the consent acknowledges the effect of the designation; and the
consent is witnessed by a Plan representative or a notary public.

 

Any designation of a non-spouse Beneficiary may be revoked or changed by the
Participant by a subsequent designation made in accordance with this section
prior to the Participant’s Annuity Starting Date. The designation may be
revoked, but not changed, without the consent of the Eligible Spouse. The
Eligible Spouse may not revoke a consent to a valid Beneficiary designation.

 

15.4       Failure to Designate. If a Participant shall not have designated a
Beneficiary, or no Beneficiary or Beneficiaries entitled to receive distribution
of all of the amount payable under this Plan survives the Participant, then that
portion of the amount payable as to which there is no surviving qualified
Beneficiary shall be paid to the Eligible Surviving Spouse of the Participant,
and if the Participant leaves no Eligible Surviving Spouse, to the Beneficiary
of the Participant under the A.G. Edwards Basic Group Insurance Plan, and if no
such beneficiary, to the estate of the Participant or the distributees thereof.
In the event the Plan Administrator shall be in doubt with respect to the right
to distribution of a spouse or Beneficiary, the Plan Administrator may cause the
entire account of a Participant or any portion thereof to be distributed to the
estate of the Participant, and the Trustee or Plan Administrator shall have no
further responsibility or liability with respect to such amount.

 

15.5       Renunciation of Death Benefit. A Beneficiary of a Participant
entitled to a benefit under this Plan may disclaim his right to all or any
portion of such benefit by filing a written irrevocable and unqualified refusal
to accept such a benefit with the Plan Administrator before payment to him of
any such benefit but no later than nine (9) months after the death of such
Participant. Any benefit so disclaimed shall be distributable to the person or
persons (and in the proportions) to which such benefit would have been
distributable if the Beneficiary who so disclaims such benefit had predeceased
such Participant.

 

 

2012054.2

- 35 -



15.6       Minor Beneficiaries. In the event a Beneficiary has not attained the
age of majority under the applicable state law, the Plan Administrator shall in
his sole discretion pay such benefits to or on behalf of the minor individual or
to the guardian of the person of such individual. Such payment shall constitute
a full and adequate distribution, and the Plan Administrator need not see to the
proper application or use of such proceeds by such recipient.

 

15.7       Transitional Designation. In the event of the death of a Participant
who shall not have designated a Beneficiary under this Plan, but who shall have
designated a Beneficiary under the A.G. Edwards & Sons, Inc. Profit Sharing Plan
effective as of December 31, 1977, the Beneficiary so designated under the A.G.
Edwards & Sons, Inc. Profit Sharing Plan shall be deemed to be the Beneficiary
designated under this Plan.

 

15.8       Distribution of Annuity Contracts. A Beneficiary entitled to a
distribution from the Plan on account of the death of a Participant may elect to
receive the distribution in the form of an annuity contract.

 

In the event a Beneficiary shall elect to receive distribution in the form of an
annuity, at the direction of the Plan Administrator, the Trustee shall purchase
a non-transferable annuity contract from an insurance company with the amount
credited to the Account of such Beneficiary. Selection of such an annuity
contract shall be made by the Beneficiary for whom such an annuity contract is
to be purchased.

 

An annuity contract is non-transferable if the owner cannot sell, assign,
discount or pledge as collateral for any loan or as security for the performance
of an obligation or for any other purposes his interest in the contract to any
person other than the issuer thereof.

 

Any annuity contract purchased by the Trustee shall satisfy all of the terms and
conditions of this Plan. Such an annuity contract shall provide payment options
that conform to those provided by the terms of this Plan, so that payment
pursuant to the contract satisfies the terms of the Plan as if paid directly by
the Plan.

 

The Plan Administrator shall direct the Trustee to transfer such an annuity
contract to the Beneficiary if annuity payments under the contract have
commenced, or, in the case of a deferred annuity, if the contract by its terms
provides that the insurance company that issued the contract will administer the
notice and election provisions relating to optional forms of payment. The
insurance company that issues such a contract is hereby designated as the Plan
Administrator with respect to administering notice and election requirements of
a deferred annuity contract.

 

Neither the Trustee, the Plan Administrator nor any Employer shall be
responsible for the failure on the part of an insurance company issuing such an
annuity contract to pay annuities if and when the payments shall become due and
payable. When the Trustee shall have purchased an annuity contract for a
Beneficiary and distributed the contract to such person, the Beneficiary shall
have no further right or claim to receive payments from the Trust Fund to the
extent that the balance in his account was applied to the purchase of an annuity
contract.

 

 

2012054.2

- 36 -



 

ARTICLE XVI – LATEST TIME OF PAYMENT

 

This Article does not contain the general rules of the Plan governing the time
and form of distributions. In particular, this Article in and of itself does not
give any right to a Participant to defer distributions beyond the time of
distribution provided in the preceding Articles. The provisions of this Article,
which are included to comply with the Code, in certain limited circumstances as
specifically provided in this Article, merely may accelerate the time of
distribution provided by the preceding Articles.

 

16.1       60 Day Rule. Unless the Participant elects otherwise in writing, the
latest date on which payment of benefits must commence shall be the sixtieth
(60th) day after the close of the Plan Year in which the latest of the following
events occurs:

 

(A)

The Participant attains Normal Retirement Age;

 

(B)

The Participant incurs a Termination of Employment; or

 

(C)

Ten (10) years have elapsed from the time the Participant commenced
participation in the Plan.

 

If payment in full is not feasible within the time limits prescribed by the
preceding paragraph, the Plan Administration may direct interim payments from
Accounts of such Participant.

 

16.2       Latest Time for Payment. The following provisions of this Section
16.2 will apply for purposes of determining required minimum distributions under
Section 401(a)(9) of the Code. The requirements of this section will take
precedence over any inconsistent provisions of the Plan. All distributions
required under this section will be determined and made in accordance with the
Treasury Regulations under Section 401(a)(9) of the Code. Notwithstanding the
other provisions of this section, distributions may be made under a designation
made before January 1, 1984 in accordance with Section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that
relate to Section 242(b)(2) of TEFRA.

 

(A)

Required Beginning Date. The Participant’s entire interest will be distributed,
or will begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

 

(B)

Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant’s entire interest will be distributed, or
begin to be distributed, no later than as follows:

 

 

(1)

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and if the Participant or Beneficiary elects the life expectancy
rule in

 

 

2012054.2

- 37 -



accordance with Section 16.2(G), then distributions to the surviving spouse will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died, or by December 31 of the calendar year in
which the Participant would have attained age seventy and one-half (70½), if
later.

 

(2)

If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, and if the Participant or Beneficiary elects the life expectancy
rule in accordance with Section 16.2(G), then distributions to the designated
Beneficiary will begin by December 31st of the calendar year immediately
following the calendar year in which the Participant died.

 

(3)

If there is no designated Beneficiary as of September 30th of the year following
the year of the Participant’s death, or if the Participant or Beneficiary does
not elect the life expectancy rule in accordance with Section 16.2(G), the
Participant’s entire interest will be distributed by December 31st of the
calendar year containing the fifth (5th) anniversary of the Participant’s death.

 

(4)

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 16.2(B), other than
Section 16.2(B)(1), will apply as if the surviving spouse were the Participant.

For purposes of Sections 16.2(B), 16.2(D) and 16.2(E), unless Section 16.2(B)(4)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If Section 16.2(B)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section 16.2(B)(1). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 16.2(B)(1)), the date distributions are considered to begin is the
date distributions actually commence.

Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the first distribution calendar year distributions will be
made in accordance with Sections 16.2(C), 16.2(D) and 16.2(E). If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Section 401(a)(9) of the Code and the Treasury Regulations.

(C)

Required Minimum Distributions During Participant’s Lifetime. During the
Participant’s lifetime, the minimum amount that will be distributed for each
distribution calendar year is the lesser of:

 

(1)

account balance by the distribution period in the Uniform Lifetime Table set
forth in Treas. Reg.

 

 

2012054.2

- 38 -



§1.401(a)(9)-9, using the Participant’s age as of the Participant’s birthday in
the distribution calendar year; or

 

(2)

if the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Treas. Reg. §1.401(a)(9)-9, using the Participant’s and spouse’s
attained ages as of the Participant’s and spouse’s birthdays in the distribution
calendar year.

Required minimum distributions will be determined under this Section 16.2(C)
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.

 

(D)

Required Minimum Distributions After Participant’s Death on or After Date
Distributions Begin.

 

(1)

Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

(a)

The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

(b)

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one (1) for each subsequent calendar year.

 

(c)

If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one (1) for each subsequent year.

 

(2)

No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30th
of the year after the year of the Participant’s death, the minimum amount that
will be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the

 

 

2012054.2

- 39 -



Participant’s account balance by the Participant’s remaining life expectancy
calculated using the age of the Participant in the year of death, reduced by one
(1) for each subsequent year.

(E)

Required Minimum Distributions After Participant’s Death Before Date
Distributions Begin.

 

(1)

Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a designated Beneficiary, and if the
Participant or Beneficiary elects the life expectancy rule in accordance with
Section 16.2(G), the minimum amount that will be distributed for each
distribution calendar year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s account balance by the remaining
life expectancy of the Participant’s designated Beneficiary, determined as
provided in Section 16.2(D). If the Participant dies before the date
distributions begin and there is a designated Beneficiary, and if neither the
Participant nor Beneficiary elects the life expectancy rule in accordance with
Section 16.2(G), distribution of the Participant’s entire interest will be
completed by December 31st of the calendar year containing the fifth (5th)
anniversary of the Participant’s death.

 

 

(2)

No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated Beneficiary as of September 30th of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31st of the calendar year
containing the fifth anniversary of the Participant’s death.

 

 

(3)

Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s surviving spouse is the Participant’s sole designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 16.2(B)(1), this Section 16.2(E)(3) will apply as
if the surviving spouse were the Participant.

 

(F)

Definitions.

 

 

(1)

Designated Beneficiary: The individual who is designated as the Beneficiary
under Section 15.3 of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Treas. Reg. §1.401(a)(9)-1, Q&A-4.

 

 

(2)

Distribution calendar year: A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 16.2(B). The required minimum distribution for the Participant’s
first distribution calendar

 

 

2012054.2

- 40 -



year will be made on or before the Participant’s Required Beginning Date. The
required minimum distribution for other distribution calendar years, including
the required minimum distribution for the distribution calendar year in which
the Participant’s Required Beginning Date occurs, will be made on or before
December 31st of that distribution calendar year.

 

 

(3)

Life expectancy: Life expectancy as computed by use of the Single Life Table in
Treas. Reg. §1.401(a)(9)-9.

 

 

(4)

Participant’s account balance: The Participant’s account balance as of the last
Valuation Date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

 

 

(5)

Required Beginning Date: April 1 of the calendar year following the later of (a)
the calendar year in which the Participant attains seventy and one-half (70½)
years of age; and (b) if the Participant is not a five percent (5%) owner, as
defined in Section 416(i) of the Code, the calendar year in which the
Participant incurs a Termination of Employment.

 

(G)

Election of Life Expectancy Rule. If the Plan permits distribution of death
benefits in the form of an annuity contract or installment payments over a
period longer than five years, a Participant or Beneficiary who has elected
distribution in the form of an annuity contract or installment payments, may
elect the life expectancy rule in Sections 16.2(B) and 16.2(E) to apply to
distributions after the death of a Participant who has a designated Beneficiary.
The election must be made no later than the earlier of September 30th of the
calendar year in which distribution would be required to begin under Section
16.2(B), or by September 30th of the calendar year which contains the fifth
anniversary of the Participant’s (or, if applicable, surviving spouse’s) death.

 

ARTICLE XVII – CLAIMS AND REVIEW PROCEDURE

 

17.1       Claims for Benefits. A Participant or Beneficiary who believes that
he is entitled to benefits under the Plan may file a written request for such
benefits with the Plan Administrator setting forth his claim.

 

17.2       Written Denials of Claims. Within ninety (90) days after receipt of
the request, the Plan Administrator shall provide to every claimant who is
denied a claim for benefits, written notice setting forth in a manner calculated
to be understood by the claimant:

 

 

2012054.2

- 41 -



 

(A)

The specific reason or reasons for the denial;

 

(B)

Specific reference to pertinent Plan provisions on which the denial is based;

 

(C)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(D)

An explanation of the claim review procedure and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

 

If special circumstances require an extension of time beyond the initial ninety
(90) day period, prior to the end of such initial ninety (90) day period the
Plan Administrator shall provide to the claimant written notice of the
extension, the special circumstances requiring the extension, and the date by
which the Plan Administrator expects to render the final decision. In no event
shall such extension exceed a period of ninety (90) days from the end of the
initial ninety (90) day period. If the Plan Administrator does not furnish a
response within the initial ninety (90) day or extended period, the claimant
shall be deemed to have exhausted the claims and appeals process set forth in
this Article XV and is entitled to file suit in state or federal court.

 

17.3       Appeal of Denial. If a claimant receives notice from the Plan
Administrator that a claim for benefits has been denied in whole or in part, the
claimant or the claimant’s duly authorized representative may, within sixty (60)
days after receipt of notice of such denial:

 

(A)

Make written application to the Plan Administrator for a review of the decision.
Such application shall be made on a form specified by the Plan Administrator and
submitted with such documentation as the Plan Administrator shall prescribe;

 

(B)

Review, upon request and free of charge, all documents, records and other
information in the possession of the Plan Administrator which are relevant to
the claim; and

 

(C)

Submit written comments, documents, records and other information relating to
the claim.

 

If the claimant or his duly authorized representative fails to file such appeal
within sixty (60) days after the claim is denied, the claimant shall be deemed
to have waived any right to appeal the denial of the claim.

 

If review of a decision is requested, such review shall be made by the Plan
Administrator who shall review all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

 

2012054.2

- 42 -



 

The Plan Administrator shall furnish a written decision on review not later than
sixty (60) days after the notice of appeal is filed by the claimant. If special
circumstances require an extension of time beyond the initial sixty (60) day
period, prior to the end of such initial sixty (60) day period the Plan
Administrator shall provide to the claimant, written notice of the extension,
the special circumstances requiring the extension, and the date by which the
Plan Administrator expects to render the final decision. In no event shall such
extension exceed a period of sixty (60) days from the end of the initial sixty
(60) day period.

 

Any denial shall inform the claimant of the specific reason or reasons for the
denial, refer to the specific Plan provisions on which the denial is based,
state that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim, and state that the claimant has a right to
bring a civil action under Section 502(a) of ERISA.

 

ARTICLE XVIII – ADMINISTRATION

 

18.1       Plan Administrator. The Plan shall be administered by a Plan
Administrator. The Plan Administrator may participate in benefits under the
Plan; provided he is otherwise eligible to do so.

 

18.2       Allocation of Fiduciary Duties. The Plan Administrator shall have the
duty and power to administer this Plan in all its details, except the duty and
power to invest and reinvest Trust assets, which is assigned to the Trustee
under Article XIX. The duties and powers of the Plan Administrator shall
include, but not be limited to, the following:

 

(A)

To establish and maintain a separate account for each Participant and allocate
benefits thereto in accordance with Article VII;

 

(B)

To keep accurate and detailed records of the administration of the Plan, which
records shall be open to inspection by the Employer at all reasonable times,
and, with respect to records pertaining to his accounts, open to inspection by
each Participant;

 

(C)

To interpret the Plan provisions and to decide all questions concerning the Plan
and the eligibility of any Employee to participate in the Plan;

 

(D)

To authorize the payment of benefits;

 

(E)

To establish and enforce such rules, regulations and procedures as it shall deem
necessary or proper for the efficient administration of the Plan;

 

(F)

To furnish the reports and Plan descriptions to the Secretary of Labor and to
each Participant as required by Part I of Title I of the Employee Retirement
Income Security Act of 1974; and

 

 

2012054.2

- 43 -



 

(G)

To delegate to any agents such duties and powers, both ministerial and
discretionary as it deems appropriate by an instrument in writing which
specifies which such duties are so delegated and to whom each duty is so
delegated.

 

18.3       Furnish Information. Each Participant shall furnish the Plan
Administrator any requested information, as needed to administer the Plan. The
Employers and the Trustee also shall furnish the Plan Administrator with the
information needed to administer the Plan.

 

18.4       Appointment of Administrators. The Sponsor shall appoint a Plan
Administrator to serve at its pleasure. The Plan Administrator may be a
corporation (including the Employer) or corporations, an individual or
individuals or any combination of the above. One such person may serve as Plan
Administrator. The Sponsor may change such appointments from time to time
provided that such changes are published to the extent of enabling interested
parties to ascertain the person or persons responsible for operating the Plan.
In absence of such an appointment, the Compensation Committee of A.G. Edwards &
Sons, Inc. shall serve as Plan Administrator provided that, if such Compensation
Committee serves as Plan Administrator, it may designate specified individuals
or other persons to carry out specified fiduciary responsibilities under the
Plan in such a manner and to such an extent that Employees and other interested
parties are able to ascertain the person or persons responsible for operating
the Plan.

 

18.5       Compensation of Fiduciaries. Any Trustee or Plan Administrator may
receive reasonable compensation for services rendered on behalf of the Plan or
Trust.

 

18.6       Expenses of Administration. All expenses of administering the Plan
that are owed to third parties, such as compensation to a Trustee and
compensation to a third party recordkeeper for plan accounting and reporting
services, as may be determined from time to time by agreement between the
Sponsor and such a third party, and all other expenses of administration and
taxes of this Plan including the compensation of any employee or counsel
employed by the Trustee or the Employers, shall be paid out of the Trust and
charged ratably to Participant’s accounts, unless voluntarily paid by the
Employer, except expenses incurred in connection with the purchase or sale of
investments shall be charged against Accounts in accordance with Section 8.7.

 

18.7       Delegation of Authority. The Plan Administrator may delegate to an
agent or agents any or all of the duties and responsibilities assigned by the
Plan to the Plan Administrator. Such a delegation shall be made by an instrument
in writing that specifies which duties and powers are so delegated and to whom
each such duty or power is so delegated.

 

In the event the Plan Administrator shall consist of more than one person, the
Plan Administrator may appoint one or more of the persons acting as Plan
Administrator to carry out any particular duty or duties or to execute any and
all documents on behalf of the Plan Administrator. Any document so executed
shall have the same effect as though executed by all such persons. Such
appointment shall be made by an instrument in writing that specifies which
duties and powers are so allocated and to whom each such duty or power is so
allocated.

 

 

2012054.2

- 44 -



 

18.8       Standard of Review. The Plan Administrator shall perform its duties
as the Plan Administrator in its sole discretion shall determine is appropriate
in light of the reason and purpose for which the Plan is established and
maintained. In particular, the interpretation of all plan provisions, and the
determination of whether a Participant or Beneficiary is entitled to any benefit
pursuant to the terms of the Plan, shall be exercised by the Plan Administrator
in its sole discretion. Any construction of the terms of the Plan for which
there is a rational basis shall be final and legally binding on all parties.

 

Any interpretation of the Plan or other action of the Plan Administrator made in
its sole discretion shall be subject to review only if such an interpretation or
other action is without a rational basis. Any review of a final decision or
action of the Plan Administrator shall be based only on such evidence presented
to or considered by the Plan Administrator at the time it made the decision that
is the subject of the review. Any Employer that adopts and maintains this Plan,
and any Employee who performs services for an Employer that are or may be
compensated for in part by benefits payable pursuant to this Plan, hereby
consents to actions of the Plan Administrator made in its sole discretion and
agrees to the narrow standard of review prescribed in this section.

 

ARTICLE XIX – TRUST AGREEMENT

 

19.1       Trust Agreement. The funds accumulated under the Plan shall be held
in trust for the exclusive benefit of the Participants of the Plan and their
Beneficiaries under a trust agreement or agreements between the Sponsor and one
or more Trustees appointed by the Sponsor which separate agreement or agreements
together constitute one Trust Agreement and which form a part of the Plan.

 

ARTICLE XX – AMENDMENT AND TERMINATION

 

20.1       Amendment. The Sponsor reserves the right at any time and from time
to time to modify or amend the Plan in whole or in part by adopting a written
amendment; provided that, no such modification or amendment shall operate to
modify, amend or diminish any rights of Participants accrued to the date of such
modification or amendment, and, further, that no amendment shall increase or
materially change the duties of the Trustee without the specific agreement of
the Trustee.

 

20.2       Termination. The Sponsor reserves the right at any time to terminate
the Plan in its entirety by delivering to the Trustee a copy of the notice of
termination. All rights shall vest as of the effective date of the termination
or a complete discontinuance of contributions by the Employers, and there shall
be no forfeitures thereafter. In the event of a partial termination, all rights
to benefits with respect to which the Plan terminated shall be fully vested and
nonforfeitable as of the date of such partial termination.

 

 

2012054.2

- 45 -



 

ARTICLE XXI – MISCELLANEOUS

 

21.1       Anti-Assignation. The payments, benefits or interest provided for
under the Plan shall not be subject to any claim of any creditor of any
Participant in law or in equity and shall not be subject to attachment,
garnishment, execution or other legal process by any such creditor; nor shall
the Participant have any right to assign, transfer, encumber, anticipate or
otherwise dispose of any such payments, benefits or interest.

 

Notwithstanding anything in this section to the contrary, the Administrator may:

 

(A)

Comply with a “qualified domestic relations order,” as defined in Section 414(p)
of the Code, to the extent it does not alter the amount or form of benefit
specified under the Plan except as required by law; and

 

(B)

Surrender to the government of the United States of America any portion of the
Trust Fund which is subject to a federal tax levy made pursuant to Section 6331
of the Code.

 

If any portion of the Trust Fund which is attributable to the benefits, rights
or interest of any Participant is transferred to any other entity pursuant to
subsection (A) or (B) to satisfy a debt or other obligation of such Participant,
the amount credited to the account of such Participant shall be reduced by the
amount so transferred.

 

21.2       Rights of Employees. Neither the action of an Employer in
establishing the Plan, nor any action taken by an Employer or the Trustee nor
any provision of the Plan, shall be construed as giving to any Employee the
right to be retained in its employ, or the right to any payments other than
those expressly provided for in the Plan to be paid from the Fund. Each Employer
expressly reserves the right at any time to dismiss any Employee without any
liability for any claim against the Employer or against the Fund other than with
respect to the benefits provided for by the Plan.

 

21.3       Source of Benefits. All benefits to be paid under the Plan shall be
paid solely out of the Fund, and the Employers assume no liability or
responsibility therefor.

 

21.4       Actions by Corporation. Whenever under the terms of this Plan a
corporation is permitted or required to take some action, such action may be
taken by an instrument in writing executed by the President of the corporation,
or by any other method by an officer of the corporation as duly authorized by
the Board of Directors of the corporation.

 

21.5       Rules of Construction. The terms and provisions of this Plan shall be
construed according to the principles, and in the priority, as follows: first,
in accordance with the meaning under, and which will bring the Plan into
conformity with the Internal Revenue Code of 1986, as amended, and the Employee
Retirement Income Security Act of 1974; and secondly, in accordance with the
laws of the State of Missouri. The Plan shall be deemed to contain the
provisions necessary to comply with such laws. If any provision of this Plan
shall be

 

 

2012054.2

- 46 -



held illegal or invalid, the remaining provisions of this Plan shall be
construed as if such provision had never been included. Wherever applicable, the
masculine pronoun as used herein shall mean the feminine, and the singular the
plural.

 

21.6       Payments to Legal Incompetents. In the event any person entitled to
receive any distribution hereunder of a benefit or installment thereof shall, in
the opinion of the Plan Administrator, be legally incapable of giving a valid
receipt and discharge for distribution of such benefit, and another person or
institution is then maintaining or has custody of such person, and no guardian
or other representative of the estate of such person shall have been duly
appointed, then such benefit or installment thereof may, at the option of the
Plan Administrator, be distributed to such other person or institution.
Distribution to such other person or institution shall be in complete discharge
of liability under the Plan for the distribution of such benefit or installment
thereof and there shall be no responsibility on the Trustee, any Employer, or
anyone else to see to the application of such benefit or installment thereof
distributed to such person or institution.

 

21.7       Plan Mergers. In the event of any merger or consolidation with, or
transfer of assets or liabilities to, any other plan, each Participant in the
Plan shall be entitled to a benefit immediately after the merger, consolidation,
or transfer if the Plan then terminated which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger,
consolidation or transfer if the Plan had then been terminated.

 

21.8       Missing Participants. If the Plan Administrator is unable to make a
payment to a Participant or a Beneficiary because the whereabouts or the
identity of the Participant or the Beneficiary cannot be ascertained by mailing
to the last known address shown on the records of the Employer or the Trustee,
the Plan Administrator shall dispose of the benefit otherwise payable to the
Participant as follows:

 

(A)

If the amount payable to the Participant or Beneficiary does not exceed the sum
of One Thousand Dollars ($1,000), the benefit of such Participant shall be
forfeited as of the last day of the Plan Year in which the Plan Administrator
determines that the identity or location of such person cannot be ascertained,
and shall be disposed of in accordance with Section 11.2; and

 

(B)

If the amount payable to the Participant or Beneficiary exceeds the sum of One
Thousand Dollars ($1,000), the amount payable to the Participant or Beneficiary
shall be invested in the existing investments and held until the identity or the
location of the Participant or the Beneficiary is ascertained by the Plan
Administrator; provided that, if the identity or location of the Participant or
Beneficiary is not determined before the end of the Plan Year in which the
Participant would have attained sixty-five (65) years of age, the amount
credited to the account of the Participant at the end of such year shall be
forfeited as of the end of such year and shall be disposed of in accordance with
Section 11.2.

 

 

2012054.2

- 47 -



In the event a Participant or Beneficiary whose benefit was forfeited pursuant
to the provisions of this section shall later validly claim the benefits so
forfeited, the amount so forfeited shall be paid to such person by the Employer.

 

 

21.9

Payments Under a Qualified Domestic Relations Order.

 

(A)

Early Payment Option. In addition to the payment options otherwise available in
the Plan, pursuant to a domestic relations order, distribution of all or any
portion of the account balance of a Participant may be paid to an Alternate
Payee (as defined in Section 414(p) of the Code) in an amount specified in such
domestic relations order in a lump-sum payment as soon as practical after the
Plan Administrator determines that the domestic relations order is a Qualified
Domestic Relations Order (as defined in Section 414(p) of the Code) (a “QDRO”);
provided that, the full amount allocated to the Firm Account of the Participant
is fully vested and not subject to forfeiture by the Participant in any event.

 

In accordance with the QDRO, the Plan Administrator shall make a lump-sum
payment to the Alternate Payee in the amount specified in the QDRO to the extent
that the Participant named in the QDRO has assets allocated to his account;
provided that, the Alternate Payee consents to such distribution.

 

(B)

Delayed Payment: Segregated Accounts. To the extent that the QDRO or the Plan
requires payment of a portion of the account of a Participant to an Alternate
Payee at a later time, such amount shall be segregated into a separate account
for such Alternate Payee and such amount shall be invested as directed by the
Alternate Payee in accordance with Article VIII.

 

(C)

Allocation of Basis and Risk of Forfeiture. If the Alternate Payee is the spouse
or former spouse of the Participant, the Participant’s basis in his account, if
any, shall be apportioned between the Participant and the Alternate Payee based
on the percentage of the Participant’s account to which each is entitled
pursuant to the QDRO. If the Alternate Payee is not the spouse or former spouse
of the Participant, the Participant’s basis in his account, if any, need not be
apportioned.

 

(D)

Reduction of Participant’s Accounts. With respect to any amount paid to an
Alternate Payee pursuant to Section 22.9(A) or any amount allocated to a
segregated account for an Alternate Payee pursuant to Section 22.9(B), the
Participant’s accounts shall be debited so that the risk of forfeiture, if any,
and the Participant’s basis in his account, if any, shall be apportioned between
the Participant and the Alternate Payee based on the percentage of the
Participant’s account to which each is entitled pursuant to the QDRO.
Alternately, if the Alternate Payee is not the spouse or former spouse of the
Participant, the Participant may direct the Plan Administrator as to which of
his accounts, if any, that are fully vested and not subject to forfeiture in any
event shall be debited.

 

 

2012054.2

- 48 -



(E)

Liquidation of Investments. The Participant’s investments in the mutual funds
and the A.G. Edwards Stock fund shall be liquidated pro rata, and the Treasury
Zeros will be liquidated only if there is an insufficient amount in the mutual
funds and the A.G. Edwards Stock fund.

 

(F)

Suspension Penalties. Notwithstanding anything to the contrary in the Plan, a
Participant who is actively employed at the time a QDRO payment or allocation is
made on his behalf, shall not be subject to any suspension penalties merely
because of such early QDRO payment or allocation.

 

21.10     Adoption of Plan by an Affiliate. With the consent of the Sponsor, any
Affiliate legally eligible to do so may adopt this Plan and thereby become an
Employer and become bound as an Employer by all of the terms of the Plan as
herein provided with respect to such of its Employees who are eligible to
participate in this Plan. Any such Affiliate may adopt the Plan by executing and
filing with the Sponsor an adoption agreement. An Affiliate will be deemed to
have adopted the Plan by making contributions to the Plan.

 

21.11     Acceptance of Transfers. The Plan Administrator may accept, but is not
required to accept, a transfer on behalf of a Participant from the trustee of a
plan which meets the requirements of Section 401(a). For purposes of this
section a rollover contribution is not considered a transfer.

 

In the event any optional form of benefit under this Plan permits a distribution
prior to the Participant’s retirement, death, disability, or Termination of
Employment, and prior to plan termination, the optional form of benefit is not
available with respect to benefits attributable to assets (including any
post-transaction earnings thereon) that are transferred to this Plan from a
money purchase pension plan qualified under Section 401(a) of the Code (other
than any portion of those assets attributable to voluntary employee
contributions).

 

ARTICLE XXII – TOP-HEAVY REQUIREMENTS

 

22.1       Top-Heavy Determination. For purposes of this Article, the Plan will
be determined to be Top-Heavy for a Plan Year if, as of the Determination Date,
the aggregate value of the accounts of Key Employees under the Plan exceeds
sixty percent (60%) of the aggregate value of the accounts of all Participants
under the Plan as determined in accordance with Section 416(g) of the Code.

 

Payments made within the five (5) Plan Years immediately preceding such Plan
Year shall be added to the account balances or the present value of the
cumulative accrued benefits with respect to a defined benefit plan in
determining whether this Plan is Top-Heavy. The preceding sentence shall also
apply to payments from a terminated plan which would have been included in this
Plan if it had not been terminated. The account balance or present value of the
cumulative accrued benefits with respect to a defined benefit plan of a
Participant who is not a Key Employee with respect to the Plan Year but who was
a Key Employee in a prior year shall

 

 

2012054.2

- 49 -



be disregarded. The account balance or present value of the cumulative accrued
benefits with respect to a defined benefit plan of a Participant who has not
performed services for an Employer during the five Plan Years immediately
preceding such Plan Year shall be disregarded.

 

All plans qualified under Section 401(a) of the Code and adopted by any member
of the Controlled Group shall be aggregated and treated as one plan (the “Plan”)
for purposes of this Article.

 

22.2       Determination Date. The Determination Date, with respect to any Plan
Year, shall be the last day of the immediately preceding Plan Year.

 

22.3       Valuation of Fund as of Determination Date. The value of the Fund,
and of the respective Participant accounts which together constitute the Fund,
shall be determined as of the Determination Date in accordance with Article IX.

 

22.4       Key Employee. “Key Employee” means an Employee, former employee or
Employee’s Beneficiary who, at any time during the Plan Year or any of the four
preceding Plan Years, is:

 

(A)

An officer of an Employer having an annual compensation greater than $135,000
(as adjusted under Section 416(i)(1) of the Code for any such Plan Year;

 

(B)

One of the ten (10) Employees having annual compensation from an Employer of
more than the limitation in effect under Section 415(c)(1)(A) of the Code and
owning (or considered as owning within the meaning of Section 318 of the Code)
the largest interests in the Employer;

 

(C)

A five percent (5%) owner of an Employer; or

 

A one percent (1%) owner of an Employer having an annual compensation from the
Employer of more than One Hundred Fifty Thousand Dollars ($150,000); as defined
in accordance with Section 416(i)(1) of the Code.

 

22.5       Vesting Requirements. If the Plan is determined to be Top-Heavy for a
Plan Year in accordance with Section 22.1, the vested percentage of the amount
credited to the Firm Account of a Participant as of such Plan Year and all
subsequent Plan Years in accordance with Section 10.1 and Section 10.3 shall be
redetermined in accordance with the following schedule:

 

 

After Two Years of Service

20%

 

After Three Years of Service

40%

 

After Four Years of Service

60%

 

After Five Years of Service

100%

 

22.6       Minimum Benefits. If the Plan is determined to be Top-Heavy for a
Plan Year in accordance with Section 22.1, the Employers shall contribute on
behalf of each Participant who is not a Key Employee

 

 

2012054.2

- 50 -



(in addition to the Employee’s Deductible Contribution) the lesser of three
percent (3%) of such Participant’s Compensation for such Plan Year and the
highest percentage of Compensation allocated to the account of a Key Employee
for that year (including Deductible Contributions).

 

On and after January 1, 2002, Employer matching contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the plan. Employer matching contributions that
are used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Section 401(m) of the Code.

 

22.7       EGTRRA Amendments. This section shall apply for purposes of
determining whether the plan is a top-heavy plan under Section 416(g) of the
Code for Plan Years beginning after December 31, 2001, and whether the plan
satisfies the minimum benefits requirements of Section 416(c) of the Code for
such years. This section amends the preceding sections of this Article.

 

(A)

Determination of top-heavy status.

 

Key employee means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the employer having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a five percent (5%) owner of the employer,
or a one percent (1%) owner of the employer having annual compensation of more
than One Hundred Fifty Thousand Dollars ($150,000). For this purpose, annual
compensation means compensation within the meaning of Section 415(c)(3) of the
Code. The determination of who is a key employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

 

The present values of accrued benefits and the amounts of account balances of an
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the plan and any plan aggregated with
the plan under Section 416(g)(2) of the Code during the one-year period ending
on the determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the plan under Section 416(g)(2)(A)(i) of the Code. In
the case of a distribution made for a reason other than Termination of
Employment, death, or disability, this provision shall be applied by
substituting “five-year period” for “one-year period.”

 

The accrued benefits and accounts of any individual who has not performed
services for the employer during the one-year period ending on the determination
date shall not be taken into account.

 

 

2012054.2

- 51 -



(B)

Minimum benefits. Employer matching contributions shall be taken into account
for purposes of satisfying the minimum contribution requirements of Section
416(c)(2) of the Code and the plan. The preceding sentence shall apply with
respect to matching contributions under the plan or, if the plan provides that
the minimum contribution requirement shall be met in another plan, such other
plan. Employer matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

 

ARTICLE XXIII – SPECIAL ESOP PROVISIONS1

 

This Article contains provisions required to qualify the Employee Stock
Ownership Plan as a plan described in Section 4975(e)(7) of the Code. So long as
(a) the Company does not extend credit to the Plan, (b) there is no sale of
employer securities to the Plan in a tax-free rollover transaction described in
Section 1042 of the Code (which does not apply to publicly-traded stock), and
(c) Participants are entitled to receive distribution of their ESOP accounts as
soon as administratively feasible after termination of employment, the
provisions of this Article will not have any operative effect.

 

23.1       Share Purchase Loans. At the direction of the Plan Administrator, the
Trustee may from time to time enter into a loan (a “Share Purchase Loan”) for
the purpose of acquiring shares of A.G. Edwards, Inc. (“Shares”) that constitute
“employer securities” within the meaning of Section 409(l) of the Code or for
the purpose of repaying all or any portion of any outstanding Share Purchase
Loan. The terms of any Share Purchase Loan shall be subject to the conditions
and restrictions set forth herein. Shares acquired with the proceeds of a Share
Purchase Loan shall be credited to a “Loan Suspense Account” until released in
accordance with the following section. All loans that are incurred as part of an
integrated transaction shall be treated as a single Share Purchase Loan for all
purposes of the Plan.

 

23.2       Release from Loan Suspense Account. Subject to the following
provisions of this section, for each Plan Year throughout the duration of a
Share Purchase Loan, a portion of the Shares acquired with the proceeds of such
Share Purchase Loan shall be withdrawn from the Loan Suspense Account and
allocated to Participants’ ESOP Stock Accounts in accordance with the provisions
of this Article.

 

As of the last day of each Plan Year, the number of Shares that shall be
released from the Loan Suspense Account shall be equal to the product of the
number of Shares that are then held in the Loan Suspense Account multiplied by a
fraction, the numerator of which is the amount of principal and interest paid on
the related Share Purchase Loan for that Plan Year and the denominator of which
is the amount of principal and interest paid or payable on the related Share
Purchase Loan for that Plan Year and for all future years. For purposes of
determining the denominator of the fraction described in the preceding sentence
for any Plan Year, if

_________________________

1 Article XVIII effective 1/1/01

 

 

2012054.2

- 52 -



the interest rate under the Share Purchase Loan is variable, the interest rate
to be paid in future years shall be assumed to be equal to the interest rate
applicable as of the last day of that Plan Year. Notwithstanding the foregoing
provisions of this section, the number of Shares attributable to a Share
Purchase Loan that are withdrawn from the Loan Suspense Account shall be
proportionate to principal payments only, if:

 

(A)

Such release is consistent with the provisions of the Share Purchase Loan with
respect to the release of Shares as collateral, if any, for such loan;

 

(B)

The Share Purchase Loan provides for annual payments of principal and interest
at a cumulative rate that is not less rapid at any time than level annual
payments of such amounts for ten (10) years;

 

(C)

Interest is disregarded for purposes of determining such release only to the
extent that it would be determined to be interest under standard loan
amortization tables; and

 

(D)

The term of the Share Purchase Loan, together with any renewal, extension or
refinancing thereof, does not exceed ten (10) years.

 

In the event that more than one (1) Share Purchase Loan is outstanding at any
time, the number of Shares that is released from encumbrance at any time under
this paragraph shall be based solely on the repayment of the Share Purchase Loan
to which such Shares are attributable.

 

23.3       Use of Loan Proceeds and Dividends. The proceeds of a Share Purchase
Loan shall be used within a reasonable time after receipt to acquire Shares or
to repay all or any portion of such Share Purchase Loan or any outstanding Share
Purchase Loan. Cash dividends with respect to Shares acquired with the proceeds
of a Share Purchase Loan that are not allocated to Participants’ Stock Accounts,
and earnings thereon, shall, at the direction of the Plan Administrator, be used
to make payments on such Share Purchase Loan. Such cash dividends, and earnings
thereon, that are not applied to make payments on Share Purchase Loans in
accordance with the foregoing provisions of this section shall be invested in
the Company Stock Fund.

 

23.4       Allocation of Shares Released From Suspense Account. Participants’
accounts shall be adjusted for dividends paid on Company Stock, as follows:

 

(A)

Dividends Used to Repay Share Purchase Loans and Attributable to Allocated
Shares -As of the last day of the Plan Year, Shares released from the Loan
Suspense Account that year by reason of dividends paid with respect to Shares
allocated to Participants’ Stock Accounts, if any, shall be allocated among and
credited to the accounts of Participants, pro rata, according to the number of
Shares held in such accounts on the date the dividends are paid. The Shares so
allocated shall have a fair market value as of the date allocated equal to such
dividends (the “Dividend Replacement Value”), and if the shares initially
allocated in accordance with the immediately preceding sentence do not have

 

 

2012054.2

- 53 -



a fair market value at least equal to the Dividend Replacement Value, then
additional Shares shall be allocated to Participants’ Stock Accounts until the
fair market value of the total number of shares allocated under this subsection
(A) equals the Dividend Replacement Value. Shares released from the Loan
Suspense Account during the Plan Year by reason of the use of dividends on
unallocated Shares to make payments of principal and interest on a Share
Purchase Loan shall be used first for this purpose and, to the extent that
additional Shares are required, Shares contributed by the Employer or acquired
with employer contributions (other than employer contributions used to make
payments of principal and interest on Share Purchase Loans) during such Plan
Year shall be applied for such purpose. Dividends paid with respect to Shares
allocated to Participants’ accounts that are used to repay a Share Purchase Loan
shall be charged to the accounts pro rata, according to the number of Shares
held in the accounts of such Participants on the date the dividends are paid.

 

(B)

Dividends Used to Repay Share Purchase Loans and Attributable to Unallocated
Shares - Shares released from the Loan Suspense Account during the Plan Year by
reason of the use of dividends on unallocated Shares to make payments of
principal and interest on a Share Purchase Loan (reduced by any such Shares
required to be allocated under subsection (A) above) shall be allocated to the
accounts in proportion to the subaccounts attributable to dividends on
unallocated shares, employer contributions and earnings thereon; and such
subaccounts shall be debited in the same proportion.

 

(C)

Other Amounts Used to Repay Share Purchase Loans - Shares released from the Loan
Suspense Account during the Plan Year by reason of the use of contributions and
earnings thereon to make payments of principal and interest on a Share Purchase
Loan (reduced by any such shares required to be allocated under subsection (A)
above) shall be allocated to the Participants’ accounts in proportion to the
subaccounts attributable to dividends on unallocated shares, employer
contributions and earnings thereon; and such subaccounts shall be debited in the
same proportion. For this purpose, Shares released from the Loan Suspense
Account after the end of a Plan Year on account of payments on a Share Purchase
Loan with contributions for such Plan Year, but that were made after the end of
such Plan Year, shall be deemed to have been released on the last day of such
Plan Year.

 

23.5       Separate Accounting for Multiple Loans. The Plan Administrator shall
establish recordkeeping procedures and maintain such Participant subaccounts or
other records as are necessary to determine which Shares were acquired with the
proceeds of each Share Purchase Loan or were acquired other than with the
proceeds of a Share Purchase Loan for purposes of complying with the terms of
the Plan, including its terms relating to the use of dividends on Shares, the
release of Shares from the Loan Suspense Account and the distribution of Shares
acquired with the proceeds of a Share Purchase Loan.

 

23.6       Valuation. The fair market value of Shares and all other Plan assets
shall be determined as of each valuation date. If the Shares are not readily
tradable on an established securities market, the fair market

 

 

2012054.2

- 54 -



value shall be determined by an independent appraiser within the meaning of
Section 401(a)(28)(C) of the Code.

 

23.7       Nonallocation Provision. Notwithstanding any other provision of this
Plan, no portion of the assets of the Plan attributable to Shares acquired by
the Plan in a sale to which Section 1042 of the Code applies may accrue or be
allocated directly or indirectly during a Nonallocation Period to:

 

(A)

Any Employee who sells Shares to the Plan in a transaction to which Section 1042
of the Code applies;

 

(B)

Any individual who is related to such an Employee within the meaning of Section
267(b) of the Code, except as otherwise provided by Section 409(n)(3)(A) of the
Code; and

 

(C)

Any other individual owning (either directly or indirectly) more than
twenty-five percent (25%) of (i) any class of outstanding stock of the Employer,
or any corporation which is a member of the same controlled group of
corporations within the meaning of Section 409(l)(4) of the Code, or (ii) the
total value of any class of outstanding stock of such corporation. For purposes
of the preceding sentence, an individual shall be treated as twenty-five percent
(25%) shareholder (1) at any time during the one (1) year period ending on the
date of the sale to which Section 1042 of the Code applies or (2) on the dates
as of which any Shares sold to the Plan on a transaction to which Section 1042
of the Code applies are allocated to the accounts of Participants. In the event
the individual’s situation is described in number (1) of the preceding sentence,
such individual shall continue to be treated as a twenty-five percent (25%)
shareholder until all of the Shares acquired by the Plan in a transaction to
which Section 1042 of the Code applies have been allocated. If, however, an
individual first becomes a twenty-five percent (25%) shareholder at such time as
described in number (2) above, such an individual shall only be treated as a
twenty-five percent (25%) shareholder with respect to those Shares acquired in a
transaction to which Section 1042 of the Code applies which are allocated as of
the date or dates on which an individual is a twenty-five percent (25%)
shareholder.

 

The Nonallocation Period is the period beginning on the date of the sale and
ending on the date that is ten (10) years after the later of (1) the date of the
sale of the Shares to the Plan in a transaction to which Section 1042 of the
Code applies, or (2) the date of the Plan allocation attributable to the final
payment of acquisition indebtedness incurred in connection with such a sale.

 

23.8       Latest Time of Payment for Company Stock. Any contrary provision of
this Plan notwithstanding, unless a Participant elects that the special
distribution provisions of this section not apply, the portion of his vested
account attributable to Shares credited to his account shall be distributed no
later than as follows:

 

 

2012054.2

- 55 -



(A)

Such portion shall be paid in substantially equal periodic payments (not less
frequently than annually) over a period not longer than five (5) years, or, if
the value of such accounts exceeds five hundred thousand dollars ($500,000) (or
such greater amount as may be in effect under Section 409(o)(1)(C)) of the Code,
five (5) years plus one (1) additional year (but not more than five (5)
additional years) for each one hundred thousand dollars ($100,000) (or such
greater amount as may be in effect under Section 409(o)(1)(C)) of the Code or
fraction thereof by which the value of such accounts exceeds five hundred
thousand dollars ($500,000) (or such greater amount as may be in effect under
Section 409(o)(1)(C)) of the Code.

 

(B)

Except as provided below, payments under (a) shall commence not later than one
(1) year after the end of the following:

 

 

(1)

In the case of a Participant whose employment terminates after he attains age
sixty-five (65), or at any age by reason of Death or permanent disability, the
Plan Year in which his employment terminates.

 

 

(2)

In the case of a Participant whose employment terminates under circumstances not
described in (i), the fifth (5th) Plan Year following the year in which his
employment terminates, provided that, this subsection shall not apply if the
Participant is reemployed before the end of such fifth (5th) Plan Year.

 

Commencement prior to the date on which a Participant attains Normal Retirement
Age shall be subject to the Participant’s consent in accordance with Article
XIV, and, if a Participant does not consent, commencement shall occur as soon as
practicable after the Participant attains age sixty-five (65).

 

IN WITNESS WHEREOF, the undersigned hereby certifies that the foregoing
Restatement was duly adopted by the Board of Directors of A.G. Edwards, Inc. on
November 18, 2005.

 

 

By:

/s/ Douglas L. Kelly

 

 

 

Title:

Corporate Secretary

 

 

 

 

 

 

2012054.2

- 56 -



FIRST AMENDMENT

A.G. EDWARDS, INC.

RETIREMENT AND PROFIT SHARING PLAN

2005 RESTATEMENT

 

 

The A.G. Edwards, Inc. Retirement and Profit Sharing Plan (the “Plan”)
originally was adopted September 30, 1967. The Plan has been amended from time
to time, most recently in the form of a restated plan document dated November
18, 2005 (the “2005 Restatement”).

 

A.G. Edwards, Inc., now wishes to amend the plan to provide distribution
elections for Participants pursuant to the Katrina Emergency Tax Relief Act of
2005 and the Gulf Opportunity Zone Act of 2005.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

1.            Effective November 18, 2005, a new Section, 12.4, is added to the
Plan to read in its entirety as follows:

 

12.4      KETRA Withdrawal Option. A Participant who is an Employee may, upon
notice received by the Plan Administrator or its delegate, withdraw aggregate
distributions up to $100,000 from August 25, 2005 until December 31, 2006 of
employee contributions and vested firm contributions pursuant to the Katrina
Emergency Tax Relief Act of 2005 that allows distributions to an individual who
has sustained an economic loss from Hurricane Katrina and whose principal place
of abode on August 28, 2005 was in the Hurricane Katrina disaster area.

 

2.            Effective November 18, 2005, a new Section, 13.2, is added to the
Plan to read in its entirety as follows:

 

13.2      KETRA Withdrawal Option. In the event a Participant shall incur a
Termination of Employment under circumstances such that the Participant is not
entitled to receive payment of his benefits under the Plan immediately upon such
Termination of Employment, such Participant may, upon notice in a manner
suitable to the Plan Administrator, withdraw aggregate distributions up to
$100,000 from August 25, 2005 until December 31, 2006 of employee contributions
and vested firm contributions pursuant to the Katrina Emergency Tax Relief Act
of 2005 that allows distributions to an individual who has sustained an economic
loss from Hurricane Katrina and whose principal place of abode on August 25,
2005 was in the Hurricane Katrina disaster area.

 

3.            Effective February 23, 2006, a new Section, 12.5, is added to the
Plan to read in its entirety as follows:

 

 

2012054.2

- 57 -



 

12.5       Gulf Opportunity Zone Act Withdrawal Option. A Participant who is an
Employee may, upon notice received by the Plan Administrator or its delegate,
withdraw aggregate distributions up to $100,000 from September 23, 2005 until
December 31, 2006 of employee contributions and vested firm contributions
pursuant to the Gulf Opportunity Zone Act of 2005 that allows distributions to
an individual who has sustained an economic loss from Hurricane Rita and whose
principal place of abode on September 23, 2005 was in the Hurricane Rita
disaster area.

 

A Participant who is an Employee may, upon notice received by the Plan
Administrator or its delegate, withdraw aggregate distributions up to $100,000
from October 23, 2005 until December 31, 2006 of employee contributions and
vested firm contributions pursuant to the Gulf Opportunity Zone Act of 2005 that
allows distributions to an individual who has sustained an economic loss from
Hurricane Wilma and whose principal place of abode on October 23, 2005 was in
the Hurricane Wilma disaster area.

 

4.            Effective November 18, 2005, a new Section, 13.3, is added to the
Plan to read in its entirety as follows:

 

13.3               Gulf Opportunity Zone Withdrawal Option. In the event a
Participant shall incur a Termination of Employment under circumstances such
that the Participant is not entitled to receive payment of his benefits under
the Plan immediately upon such Termination of Employment, such Participant may,
upon notice in a manner suitable to the Plan Administrator, withdraw aggregate
distributions up to $100,000 from September 23, until December 31, 2006 of
employee contributions and vested firm contributions pursuant to the Gulf
Opportunity Zone Act of 2005 that allows distributions to an individual who has
sustained an economic loss from Hurricane Rita and whose principal place of
abode on September 23, 2005 was in the Hurricane Rita disaster area.

 

In the event a Participant shall incur a Termination of Employment under
circumstances such that the Participant is not entitled to receive payment of
his benefits under the Plan immediately upon such Termination of Employment,
such Participant may, upon notice in a manner suitable to the Plan
Administrator, withdraw aggregate distributions up to $100,000 from October 23,
until December 31, 2006 of employee contributions and vested firm contributions
pursuant to the Gulf Opportunity Zone Act of 2005 that allows distributions to
an individual who has sustained an economic loss from Hurricane Wilma and whose
principal place of abode on October 23, 2005 was in the Hurricane Wilma disaster
area.

 

 

2012054.2

- 58 -





IN WITNESS WHEREOF, the undersigned as Secretary of A.G. Edwards, Inc. hereby
certifies that this First Amendment was duly adopted by A.G. Edwards, Inc.

 

 

By:

/s/ Douglas L. Kelly

 

 

 

Title:

Corporate Secretary

 

 

2012054.2

- 59 -



SECOND AMENDMENT

A.G. EDWARDS, INC.

RETIREMENT AND PROFIT SHARING PLAN

2005 RESTATEMENT

 

 

The A.G. Edwards, Inc. Retirement and Profit Sharing Plan (the “Plan”)
originally was adopted September 30, 1967. The Plan has been amended from time
to time, most recently in the form of a restated plan document dated November
18, 2005 (the “2005 Restatement”) and a First Amendment to such Restatement.

 

A.G. Edwards, Inc., now wishes to amend the Plan pursuant to the Pension
Protection Act of 2006 and to comply with final regulations under Section 401(k)
of the Code.

 

Except as otherwise provided, the following amendments shall be effective as of
January 1, 2006.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

 

1.

Section 3.33 is hereby amended to read in its entirety as follows:

 

3.33       Termination of Employment means severance from employment with the
Controlled Group. Transfer from an Employer to an Affiliate or from an Affiliate
to an Employer or from one Affiliate to another Affiliate shall not constitute a
Termination of Employment. Transfer from common law Employee status to Leased
Employee status is not a Termination of Employment.

 

2.              Section 6.3 is hereby amended by adding the following paragraph
at the end of such Section:

 

Except for occasional, bona fide administrative considerations, contributions
made pursuant to an election cannot precede the earlier of (a) the performance
of services relating to the contribution and (b) when the Covered Compensation
that is subject to the election would be currently available to the Participant
in the absence of such election. An employee must have an effective opportunity
to change a cash or deferred election at least once every Plan Year.

 

 

3.

Section 6.8 is amended to read in its entirety as follows:

 

6.8          Limits on Discriminatory Contributions. The Deductible Employee
Contributions and Roth Employee Contributions in the aggregate must satisfy the
actual deferral percentage test of Section 401(k)(3) of the Code, and the
Employer Matching Contributions, if any, shall satisfy the actual contribution
percentage test of Section 401(m) of the Code. For this purpose, catch-up
contributions described in Section 6.4 are not treated as Deductible Employee
Contributions or Roth Employee

 

 

2012054.2

- 60 -



Contributions. Sections 401(k)(3) and 401(m) of the Code and the regulations
(including regulations issued in the future) thereunder are hereby incorporated
by reference. Such tests shall be applied using the prior year testing method.

 

The Actual Deferral Percentage (“ADP”) for a Plan Year for Participants who are
Highly Compensated Employees for each Plan Year and the ADP for participants who
were Nonhighly Compensated Employees for the prior Plan Year must satisfy one of
the following tests: (i) the ADP for a Plan Year for Participants who are Highly
Compensated Employees for the Plan Year shall not exceed the prior ADP for
participants who were Nonhighly Compensated Employees for the applicable Plan
Year multiplied by 1.25; or (ii) the ADP for a Plan Year for Participants who
are Highly Compensated Employees for the Plan Year shall not exceed the prior
ADP for Participants who were Nonhighly Compensated Employees for the applicable
Plan Year multiplied by 2.0, provided that the ADP for Participants who are
Highly Compensated Employees does not exceed the ADP for Participants who were
Nonhighly Compensated Employees in the applicable Plan Year by more than 2
percentage points.

 

For the first Plan Year the Plan permits any Participant to make Deductible
Employee Contributions and this is not a successor plan, for purposes of the
foregoing tests, the prior year's ADP for Participants who are Nonhighly
Compensated Employees shall be 3 percent unless the Sponsor has elected to use
the current Plan Year's ADP for these Participants. If more than 10% of the
Employees who are Nonhighly Compensated Employees are involved in a plan
coverage change as defined in Treas. Reg. §1.401(k)-2(c)(4), then any
adjustments to the ADPs for Participants who are Nonhighly Compensated Employees
for the prior year will be made in accordance with such regulations.

 

A Participant is a Highly Compensated Employee for a particular Plan Year if he
meets the definition of a Highly Compensated Employee in effect for that Plan
Year. Similarly, a Participant is a Nonhighly Compensated Employee for a
particular Plan Year if he does not meet the definition of a Highly Compensated
Employee in effect for that Plan Year.

 

The ADP for any Participant who is a Highly Compensated Employee for the Plan
Year and who is eligible to have Deductible Employee Contributions (and
Supplemental Nonmatching Employer Contributions, if treated as Deductible
Employee Contributions for purposes of the ADP test) allocated to his accounts
under two or more arrangements described in Section 401(k) of the Code that are
maintained by an Employer, shall be determined as if such Deductible Employee
Contributions (and, if applicable, such Supplemental Nonmatching Employer
Contributions) were made under a single arrangement. If a Highly Compensated
Employee participates in two or more arrangements described in Section 401(k) of
the Code of an Employer that have different plan years, all Deductible Employee
Contributions made during the Plan Year under all such arrangements shall be
aggregated. For plan years beginning before 2006, all such

 

 

2012054.2

- 61 -



arrangements ending with or within the same calendar year shall be treated as a
single arrangement. Notwithstanding the foregoing, certain plans shall be
treated as separate if mandatorily disaggregated under regulations under Section
401(k) of the Code.

 

In the event this Plan satisfies the requirements of Section 401(k), 401(a)(4),
or 410(b) of the Code only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such Sections of the Code only
if aggregated with this Plan, then this section shall be applied by determining
the ADP of Participants as if all such plans were a single plan. Plans may be
aggregated in order to satisfy Section 401(k) of the Code only if they have the
same Plan Year and use the same ADP testing method.

 

For purposes of determining the ADP test, Deductible Employee Contributions and
Supplemental Nonmatching Employer Contributions must be made before the end of
the 12-month period immediately following the Plan Year to which the
contributions relate.

 

For purposes of this subsection (a), the following definition shall apply:
“Actual Deferral Percentage” (“ADP”) means, for a specified group of
Participants (either Highly Compensated Employees or Nonhighly Compensated
Employees) for a Plan Year, the average of the ratios (calculated separately for
each Participant in such group) of (i) the amount of Employer contributions
actually paid over to the trust on behalf of such Participant for the Plan Year
to (ii) the Participant's Compensation for such Plan Year. Employer
contributions on behalf of any participant shall include: (1) any Deductible
Employee Contributions (other than Catch-up Contributions) made pursuant to the
Participant's election form (including Excess Contributions of Highly
Compensated Employees), but excluding (A) Excess Contributions of Nonhighly
Compensated Employees that arise solely from Deductible Employee Contributions
made under the Plan or plans of this Employer and (B) Deductible Employee
Contributions that are taken into account in the Actual Contribution Percentage
test (provided the ADP test is satisfied both with and without exclusion of
these Deductible Employee Contributions); and (2) Supplemental Nonmatching
Employer Contributions, if any. For purposes of computing ADPs, an Employee who
would be a Participant but for the failure to make Deductible Employee
Contributions shall be treated as a Participant on whose behalf no Deductible
Employee Contributions are made.

 

Deductible Employee Contributions of Highly Compensated Employees in excess of
the amount permitted by the ADP test are hereby referred to as “Excess
Contributions.”

 

 

4.

Section 6.9 is hereby amended to read in its entirety as follow:

 

6.9          Correction of Excess Contributions. The Plan Administrator, in its
sole discretion, may apply any of the corrective devices described in this
section in any combination and in any order. In lieu of making Supplemental
Nonmatching Employer Contributions, the Plan Administrator may, in

 

 

2012054.2

- 62 -



its sole discretion, reduce the amount of Deductible Employee Contributions that
any Highly Compensated Participant may contribute for the Plan Year to avoid
Excess Contributions.

 

Deductible Employee Contributions otherwise classified as Excess Contributions
shall be treated as catch-up contributions for Participants eligible to make
catch-up contributions, subject to the catch-up contribution limits.

 

Alternately, the Employer may, in the Sponsor’s sole discretion, make a Matching
Contribution on behalf of non-Highly Compensated Participants up to such an
amount that, when allocated to such Participants’ accounts, the resulting
allocations will satisfy the actual deferral percentage test. Such additional
Matching Contributions shall be allocated to the Participants’ Deductible
Employee Contributions Accounts as of the last day of the Plan Year for which
the contributions are made.

 

Alternately, the Plan Administrator may, in its sole discretion, specify that a
portion of the Employer Matching Contribution allocated to the accounts of
non-Highly Compensated Participants be designated as a qualified matching
contribution to the extent required to satisfy the actual deferral percentage
test of Section 401(k) of the Code pursuant to Treas. Reg. §1.401(k)-2(b)(3);
provided that, such a designation satisfies the nondiscrimination requirements
of Treas. Reg. §§1.401(k) and 1.401(m). The portion of an Employer Matching
Contribution that is designated as a qualified matching contribution pursuant to
the preceding sentence shall be allocated to the Participants’ Deductible
Employee Contributions Account as of the last day of the Plan Year for which the
contribution was made.

 

In the event the actual deferral percentage test of Section 401(k) of the Code
is not satisfied after application of such corrective devices for a Plan Year,
the Plan Administrator may, in its sole discretion, direct a refund of the
Excess Contributions and income attributable thereto at such times and in such
manner as is permitted by the Code and Treasury Regulations. The aggregate
dollar amount of such Excess Contributions shall be determined by reducing the
Deductible Employee Contributions of Highly Compensated Participants beginning
with the Highly Compensated Participant with the highest ADR in accordance with
Treas. Reg. §1.401(k)-2(b)(2)(ii). The Deductible Employee Contributions of the
Highly Compensated Participant with the highest ADR shall be reduced to the
extent necessary to reduce the ADR of such Participant so that the actual
deferral percentage test is satisfied or so that such Participant’s ADR is equal
to the ADR of the Highly Compensated Participant with the next highest ADR. This
reduction shall be repeated until the actual deferral percentage test is
satisfied. The aggregate dollar amount of Excess Contributions shall be equal to
the total amount of such Deductible Employee Contribution reductions. The
aggregate amount of Excess Contributions so determined shall be distributed to
Highly Compensated Participants using the “dollar-leveling method.” Under this
method, Excess Contributions shall be distributed first to the Highly
Compensated Participant with the highest dollar amount of Deductible Employee
Contributions so that such Participant’s Deductible

 

 

2012054.2

- 63 -



Employee Contributions equal the dollar amount of the Deductible Employee
Contributions of the Highly Compensated Participant with the next highest dollar
amount of Deductible Employee Contributions. If the total amount distributed is
less than the aggregate amount of Excess Contributions, this method shall be
repeated until the aggregate amount of Excess Contributions has been
distributed. After such refunds are made, the Plan shall be treated as meeting
the actual deferral percentage test regardless of whether the Plan would satisfy
such actual deferral percentage test if recalculated. Any Matching Contribution
that was in fact already made on behalf of such a Participant that is
attributable to such a refunded Excess Contribution shall be forfeited. Income
attributable to any refund shall be determined in accordance with a method that
satisfies Treas. Reg. §1.401(k)-2(b)(2)(iv).

 

5.            Effective January 1, 2007, paragraph 2 of Section, 8.4 is amended
to read as follows:

 

Such investment directions by a Participant shall cover the full amount
allocated to each of his accounts. Assets initially will be invested in
accordance with the investment directions made by the Participant upon
enrollment in the Plan. Changes in the investment of any account balance of a
Participant will be made only on the affirmative direction of the Participant.
In the event a Participant fails to direct the manner in which assets allocated
to his accounts shall be invested, the Trustee shall invest the assets for which
no Participant investment direction is effective in the default Fund as
determined by the Investment Committee or the Plan Administrator. The Plan
Administrator shall pass through material received by the Plan relating to such
default Fund to Participants whose Account is invested in such Fund.

 

 

6.

Effective January 1, 2007, Section 8.10 (B) is amended to read as follows:

 

Manner of Direction. An eligible Participant shall deliver a direction to
purchase or sell Treasury Zeros to A.G. Edwards & Sons, Inc. at the time, in the
manner and on the form acceptable to the Plan Administrator. An eligible
Participant who wishes to purchase Treasury Zeros shall specify the particular
Zero or Zeros, including the maturity date or dates to be purchased, the
quantity, the cusip number(s) or each such Treasury Zero to be purchased and the
Fund or Funds to be sold to fund the purchase. The Plan Administrator may
require that the proceeds from the Fund or Funds which are liquidated to fund
the purchase be transferred to the default Fund as determined by the Investment
Committee or the Plan Administrator prior to the Purchase Date; provided that
such transfer need not be at the end of a month, nor shall be considered a
change of investment for purposes of Section 8.6. The minimum amount of any such
investment shall be $1,000 principal. The Plan Administrator shall pass through
material received by the Plan relating to such default Fund to Participants
whose Account is invested in such Fund.

 

 

 

2012054.2

- 64 -



An eligible Participant who wishes to sell Treasury Zeros shall specify the
particular Zero or Zeros, including maturity date or dates to be sold, the
quantity and the cusip number(s) of each such Treasury Zero to be sold. The
proceeds from the sale shall be reinvested in a Fund or Funds as directed by the
Participant; or, in the absence of such a direction, a default Fund as
determined by the Investment Committee or the Plan Administrator. The Plan
Administrator shall pass through material received by the Plan relating to such
default Fund to Participants whose Account is invested in such Fund.

 

The Plan Administrator in its sole discretion may establish conditions, rules
and procedures for purchasing and selling Treasury Zeros by Participants. Such
conditions, rules and procedures shall be disseminated in a manner reasonably
determined to be available to all affected Participants in a reasonable time
before the effective date of such condition, rule or procedure.

 

 

7.

Effective January 1, 2007, Section 8.10 (E) is amended to read as follows:

 

Proceeds at Maturity or Sale. In the event that a Treasury Zero matures or is
sold while it is held by the Treasury Zero Trustee for a Participant,
notwithstanding anything to the contrary in this Article, the Participant shall
be able to direct the reinvestment of the proceeds in any of the Funds available
pursuant to 8.2 or the Participant shall be able to direct the reinvestment of
the proceeds in Treasury Zeros.

 

In the event that the Participant does not direct reinvestment of such proceeds
at maturity or the sale of the Treasury Zeros, the proceeds automatically shall
be reinvested in the default Fund as determined by the Investment Committee or
the Plan Administrator. The Plan Administrator shall pass through material
received by the Plan relating to such default Fund to Participants whose Account
is invested in such Fund.

 

8.            Effective January 1, 2007, Section 10.1 is amended to read in its
entirety as follows:

 

10.1       General Rule. The vested percentage of the amount credited to the
Firm Account of a Participant from time to time for 2006 and earlier Plan Years
shall be determined by the number of Years of Service then credited to such
Participant under Section 4.5 in accordance with the following schedule:

 

 

Before Five Years of Service

0%

 

After Five Years of Service

100%

 

The vested percentage of the amount credited to the Firm Account of a
Participant from time to time for 2007 and later Plan Years shall be determined
by the number of Years of Service then credited to such Participant under
Section 4.5 in accordance with the following schedule:

 

 

2012054.2

- 65 -





 

 

After Two Years of Service

20%

 

After Three Years of Service

40%

 

After Four Years of Service

60%

 

After Five Years of Service

80%

 

After Six Years of Service

100%

 

In no event shall the vested percentage of a Participant on the date on which an
amendment to this Plan is adopted or becomes effective, whichever is later, be
less than the vested percentage immediately before such date. Furthermore, the
vesting conditions applicable to the balance credited to the account of a
Participant at the time an amendment to this Plan is adopted or becomes
effective, whichever is later, shall not be more restrictive than the conditions
in effect immediately before such time.

 

Solely in the case of a grandfathered Participant whose vested percentage is
determined by the pre-1998 graded vesting schedule, notwithstanding anything to
the contrary in the Plan, no portion of the Firm Account of a Participant less
than five (5) Years of Service shall be vested if such Participant incurs a
Termination for Aggravated Cause.

 

Furthermore, no portion of the Firm Account of a Participant shall be vested in
the event such Participant shall incur a Termination of Employment because of a
Voluntary Termination before completion of at least five (5) Years of Service
and such Participant shall be determined by the Employer to have engaged in
competition with the Employer before such amount becomes payable.

 

A Voluntary Termination shall mean a Termination of Employment resulting solely
from the initiative of the Participant without undue influence, coercion or
duress on the Participant caused by the Employer. A resignation by the
Participant which, in the discretion of the Plan Administrator, is an
alternative to immediate Termination for Aggravated Cause by the Employer is
not, however, a Voluntary Termination.

 

A Participant shall be deemed to engage in competition with the Employer for
purposes of this section if the Plan Administrator determines that the
Participant owns, manages, controls or participates in or becomes connected
with, as an officer, employee, partner, stockholder, consultant or otherwise,
any business, individual, partnership, or corporation that is engaged
significantly, or is planning to become engaged significantly, in a business
which, directly or indirectly, competes with a business of the Employer;
provided that, acquiring or holding shares of any business entity which has its
securities listed on a national securities exchange or quoted in the daily
listing of over-the-counter market securities shall not constitute such
competition so long as the Participant and members of the Participant’s family
do not own more than one percent (1%) of the voting securities of such an
entity.

 

 

2012054.2

- 66 -



Notwithstanding the above, a Participant who engages in competition as described
in the immediately preceding paragraph shall not incur a forfeiture on account
of such competition if the Participant is rehired by the Employer before the
second January 1st following such a Separation from Service.

 

9.            Effective January 1, 2007, Section, 14.4 is amended to read in its
entirety as follows:

 

14.4      Time of Payment. As soon as practicable after a benefit becomes
distributable in accordance with Section 14.1, Section 14.2, or the first
paragraph of Section 14.3, such benefit shall be distributed to the Participant
entitled thereto in the form specified by this Article.

 

Effective March 28, 2005, notwithstanding the above, if the vested portion of
the balance credited to a Participant’s accounts exceeds $1,000 at the time of
the distribution to the Participant (regardless of such value at any previous
time), and the Participant has not attained his Normal Retirement Age, the
Participant must consent in writing, or the functional equivalent of writing,
before any portion of such accounts may be distributed to him. For this purpose,
the value of the Participant’s vested account balance shall be determined
without regard to that portion of the account balance that is attributable to
rollover contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii), and 457(e)(16) of the
Code.

 

The Plan Administrator shall furnish to each such Participant entitled to
receive a distribution written explanation of the right to defer receipt of the
distribution. Such a notice shall be provided to the Participant no less than
thirty (30) days and no more than one hundred eighty (180) days before the date
of the distribution.

 

Such distribution may commence less than thirty (30) days after the notice
required by the preceding paragraph is provided, provided that:

 

 

(A)

the Plan Administrator clearly informs the Participant that the Participant has
a right to a period of at least thirty (30) days after receiving the notice to
consider the decision of whether or not to elect a distribution (and, if
applicable, a particular distribution option), and

 

 

(B)

the Participant, after receiving the notice, affirmatively elects a
distribution.

 

The written consent to the distribution may not be made before the Participant
receives the notice and must not be made more than one hundred eighty (180) days
before the date of distribution.

 

 

 

2012054.2

- 67 -



IN WITNESS WHEREOF, the undersigned as Secretary of A.G. Edwards, Inc. hereby
certifies that this Second Amendment was duly adopted by the Board of Directors
of A.G. Edwards, Inc. on November 17, 2006.

 

 

By:

/s/ Douglas L. Kelly

 

 

 

Title:

Corporate Secretary

 

 

 

2012054.2

- 68 -

 

 